EXECUTION VERSION

Exhibit 10.1


Published CUSIP Number: 62852KAL8


TERM CREDIT AGREEMENT

dated as of

July 15, 2015

among

MYLAN INC.,
as a Borrower


MYLAN N.V.,
as a Guarantor

and


The other Borrowers and Guarantors party hereto


and

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
DEUTSCHE BANK SECURITIES INC., and
GOLDMAN SACHS BANK USA
as Co-Syndication Agents


and


DNB BANK ASA NEW YORK BRANCH
as Documentation Agent

and the Lenders party hereto

and

PNC CAPITAL MARKETS LLC,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
DEUTSCHE BANK SECURITIES INC., and
GOLDMAN SACHS BANK USA
as Joint Bookrunners and Joint Lead Arrangers




--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page





ARTICLE I
DEFINITIONS
Section 1.01
Defined Terms
1


Section 1.02
Classification of Loans and Borrowings
30


Section 1.03
Terms Generally
30


Section 1.04
Accounting Terms; GAAP
30


Section 1.05
Payments on Business Days
31


Section 1.06
[Intentionally Omitted]
31


Section 1.07
Rounding
31


Section 1.08
[Intentionally Omitted]
31


Section 1.09
[Intentionally Omitted]
31


Section 1.10
Times of Day
31


Section 1.11
[Intentionally Omitted]
31


 Section 1.12
LIBO Rate
31



ARTICLE II
THE CREDITS
Section 2.01
Term Commitments
31


Section 2.02
Loan and Borrowings
32


Section 2.03
Requests for Borrowings
32


Section 2.04
[Intentionally Omitted]
34


Section 2.05
[Intentionally Omitted]
34


Section 2.06
Funding of Borrowings
34


Section 2.07
[Intentionally Omitted]
35


Section 2.08
Reduction of Commitments
35


Section 2.09
Repayment of Loans; Evidence of Debt
35


Section 2.10
Optional Prepayment of Loans
36


Section 2.11
Fees
36


Section 2.12
Interest    
37


Section 2.13
Alternate Rate of Interest
37


Section 2.14
Increased Costs
38


Section 2.15
Break Funding Payments
39


Section 2.16
Taxes
40


Section 2.17
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
47


Section 2.18
Mitigation Obligations; Replacement of Lenders
48


Section 2.19
[Intentionally Omitted]
50


Section 2.20
Judgment Currency
50


Section 2.21
Designated Borrower    
50


Section 2.22
[Intentionally Omitted]
51


Section 2.23
Successor Borrower
51


Section 2.24
Extension of Maturity    
51



ARTICLE III
REPRESENTATIONS AND WARRANTIES

-i-





--------------------------------------------------------------------------------




Section 3.01
Organization; Powers; Subsidiaries
52


Section 3.02
Authorization; Enforceability
52


Section 3.03
Governmental Approvals; No Conflicts
53


Section 3.04
Financial Statements; Financial Condition; No Material Adverse Change
53


Section 3.05
Properties
53


Section 3.06
Litigation and Environmental Matters
54


Section 3.07
Compliance with Laws and Agreements
54


Section 3.08
Investment Company Status
54


Section 3.09
Taxes
54


Section 3.10
Solvency
54


Section 3.11
[Reserved]
54


Section 3.12
Disclosure
55


Section 3.13
Federal Reserve Regulations    
55


Section 3.14
PATRIOT Act    
55


Section 3.15
OFAC    
55


Section 3.16
Representations as to Foreign Obligors
56



ARTICLE IV
CONDITIONS
Section 4.01
Closing Date Borrowing
57


Section 4.02
Delayed Draw Borrowing
58



ARTICLE V
AFFIRMATIVE COVENANTS
Section 5.01
Financial Statements and Other Information
59


Section 5.02
Notices of Material Events
60


Section 5.03
Existence; Conduct of Business
60


Section 5.04
Payment of Obligations
61


Section 5.05
Maintenance of Properties; Insurance
61


Section 5.06
Inspection Rights
61


Section 5.07
Compliance with Laws
61


Section 5.08
Use of Proceeds
61


Section 5.09
Guarantees
62



ARTICLE VI
NEGATIVE COVENANTS
Section 6.01
Indebtedness
63


Section 6.02
Liens
65


Section 6.03
Fundamental Changes
68


Section 6.04
Restricted Payments
68


Section 6.05
Investments
69


Section 6.06
Transactions with Affiliates
71


Section 6.07
Financial Covenant
71


Section 6.08
Lines of Business
72




-ii-



--------------------------------------------------------------------------------




ARTICLE VII
EVENTS OF DEFAULT


ARTICLE VIII
THE ADMINISTRATIVE AGENT


ARTICLE IX
MISCELLANEOUS
Section 9.01
Notices
78


Section 9.02
Waivers; Amendments
81


Section 9.03
Expenses; Indemnity; Damage Waiver
82


Section 9.04
Successors and Assigns
83


Section 9.05
Survival
87


Section 9.06
Counterparts; Integration; Effectiveness
88


Section 9.07
Severability
88


Section 9.08
Right of Setoff
88


Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
89


Section 9.10
WAIVER OF JURY TRIAL
90


Section 9.11
Headings
90


Section 9.12
Confidentiality
90


Section 9.13
USA PATRIOT Act
91


Section 9.14
Interest Rate Limitation
91


Section 9.15
No Fiduciary Duty    
91


Section 9.16
Electronic Execution of Assignments and Certain Other Documents
92


Section 9.17
Joint and Several
92


Section 9.18
Enforcement
93





ARTICLE X
GUARANTEE
Section 10.01
Guarantee
93


Section 10.02
Right of Contribution    
94


Section 10.03
No Subrogation
94


Section 10.04
Amendments, etc., with Respect to the Obligations
94


Section 10.05
Guarantee Absolute and Unconditional
95


Section 10.06
Reinstatement
96


Section 10.07
Obligations Independent
96


Section 10.08
Payments
96


Section 10.09
Subordination    
96


Section 10.10
Stay of Acceleration
96


Section 10.11
Condition of Borrower
97


Section 10.12
Releases
97






-iii-



--------------------------------------------------------------------------------




        
SCHEDULES:
 
 
 
 
 
Schedule 2.01
–    Term Commitments
 
Schedule 2.03
–    Specified Litigation
 
Schedule 3.01
–    Subsidiaries
 
Schedule 3.06
–    Disclosed Matters
 
Schedule 6.01
–    Existing Indebtedness
 
Schedule 6.02
–    Existing Liens
 
Schedule 6.04
–    Restricted Payments
 
Schedule 6.05(e)
–    Investments
 
Schedule 6.06    
–    Affiliate Transactions
 
Schedule 9.01    
–    Notices
 

                                
                                
                                    
    
EXHIBITS:
 
 
Exhibit A
–    Form of Assignment and Assumption
Exhibit B
–    Form of Term Note
Exhibit C
–    Form of Borrowing Request
Exhibit D
–    Form of Compliance Certificate
Exhibit E-1
–    Form of U.S. Tax Certificate (For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)
Exhibit E-2
–    Form of U.S. Tax Certificate (For Foreign Lenders That Are Partnerships For
U.S. Federal Income Tax Purposes)
Exhibit E-3
–    Form of U.S. Tax Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit E-4
–    Form of U.S. Tax Certificate (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)
Exhibit F
–    Form of Designated Borrower Request and Assumption Agreement
Exhibit G
–    Form of Designated Borrower Notice
Exhibit H
–    Form of Designated Borrower/Successor Borrower Joinder Agreement
Exhibit I
–    Form of Guarantor Joinder Agreement

    
        
        
        
        
        
    





-iv-



--------------------------------------------------------------------------------




TERM CREDIT AGREEMENT
This TERM CREDIT AGREEMENT (this “Agreement”) is dated as of July 15, 2015 among
MYLAN INC., a Pennsylvania corporation (“Mylan”), MYLAN N.V., a public limited
liability company (naamloze vennootschap) organized and existing under the laws
of the Netherlands (the “Company”), certain Affiliates and Subsidiaries of Mylan
from time to time party hereto as a Designated Borrower, Successor Borrower or
Guarantor, each Lender from time to time party hereto, and PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
The parties hereto agree to the following:
ARTICLE I
Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Acquired Entity or Business” means each Person, property, business or assets
acquired by the Company or a Subsidiary, to the extent not subsequently sold,
transferred or otherwise disposed of by the Company or such Subsidiary.
“Acquisition Indebtedness” means any Indebtedness of the Loan Parties that has
been issued for the purpose of financing, in part, the acquisition of an
Acquired Entity or Business.
“Act” has the meaning assigned in Section 9.13.
“Administrative Agent” means PNC Bank, in its capacity as administrative agent
for the Lenders hereunder, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 9.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; it being
acknowledged and agreed that the Foundation is not an Affiliate of the Company
or any of its Subsidiaries.
“Agent Parties” has the meaning assigned in Section 9.01(c).
“Agreement” has the meaning assigned in the preamble hereto.

-1-





--------------------------------------------------------------------------------








“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Facility represented
by, such Lender’s Commitment at such time as a percentage of the aggregate
Commitments at such time. The initial Applicable Percentage of each Lender in
respect of the Facility is set forth next to the name of such Lender on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:
Pricing Level
Debt Rating
Applicable Margin for Eurocurrency Loans
Applicable Margin for Base Rate Loans
1
> BBB+ / Baa1
1.000%
0.000%
2
BBB / Baa2
1.125%
0.125%
3
BBB- / Baa3
1.375%
0.375%
4
BB+ / Ba1
1.625%
0.625%
5
< BB / Ba2
1.875%
0.875%



Initially, the Applicable Rate shall be determined based upon Pricing Level 3.
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.
“Approved Bank” has the meaning assigned to such term in the definition of “Cash
Equivalents.”
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means PNC Capital Markets, LLC, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., Deutsche Bank Securities Inc. and Goldman Sachs Bank USA.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04 of this Agreement), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Attributable Receivables Indebtedness” at any time means the principal amount
of Indebtedness which (i) if a Permitted Receivables Facility is structured as a
secured lending agreement, would constitute the principal amount of such
Indebtedness or (ii) if a Permitted Receivables Facility is structured as a
purchase agreement, would be outstanding at such time
under the Permitted Receivables Facility if the same were structured as a
secured lending agreement rather than a purchase agreement.
“Availability Period” means, in respect of the Facility, the period from and
including the Closing Date until and including September 15, 2015.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by PNC Bank as its “prime rate,” and (c) the LIBO Rate in effect on such
day plus 1.00%. The “prime rate” is a rate set by PNC Bank based upon various
factors including PNC Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by PNC Bank shall take effect at the opening of
business on the day specified in the public announcement of such change. “Base
Rate,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Base Rate.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Mylan Inc., a Pennsylvania corporation, or the Successor
Borrower, as applicable.
“Borrowers” means the Borrower and, if applicable, the Designated Borrower.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date, and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Minimum” means, with respect to Eurocurrency Loans $5,000,000.
“Borrowing Multiple” means, with respect to Eurocurrency Loans $1,000,000.
“Borrowing Request” means a request by the applicable Borrower for a Borrowing
in accordance with Section 2.03.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
state of New York and, if such day relates to any interest rate settings as to a
Eurocurrency Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP as
in effect on the Closing Date, and the amount of such obligations as of any date
shall be the capitalized amount thereof determined in accordance with GAAP as in
effect on the Closing Date that would appear on a balance sheet of such Person
prepared as of such date.

-2-



--------------------------------------------------------------------------------








“Captive Insurance Subsidiary” means American Triumvirate Insurance Company, a
Vermont corporation or any successor thereto, so long as such Subsidiary is
maintained as a special purpose self-insurance subsidiary.
“card obligations” means any Loan Party or any Subsidiary’s participation in
commercial (or purchasing) card programs.
“Cash Convertible Notes” means the Borrower’s 3.75% Cash Convertible Notes due
2015.
“Cash Equivalents” means
(1)    any evidence of Indebtedness issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union;
(2)    time deposits, certificates of deposit, and bank notes of any financial
institution that (i) is a Lender or (ii) is a member of the Federal Reserve
System (or organized in any foreign country recognized by the United States) and
whose senior unsecured debt is rated at least A-2, P-2, or F-2, short-term, or A
or A2, long-term, by Moody’s, S&P or Fitch (any such bank in the foregoing
clause (i) or (ii) being an “Approved Bank”). Issues with only one short‑term
credit rating must have a minimum credit rating of A 1, P 1 or F 1;
(3)    commercial paper, including asset-backed commercial paper, and floating
or fixed rate notes issued by an Approved Bank or a corporation or special
purpose vehicle (other than an Affiliate or Subsidiary of the Borrower)
organized and existing under the laws of the United States of America, any state
thereof or the District of Columbia (or any foreign country recognized by the
United States) and rated at least A 2 by S&P and at least P 2 by Moody’s;
(4)    asset-backed securities rated AAA by Moody’s, S&P, or Fitch, with
weighted average lives of 3 years or less (measured to the next maturity date);
(5)    repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed or insured by
the government or any agency or instrumentality of (i) the United States or (ii)
any member nation of the European Union maturing within 365 days from the date
of acquisition;
(6)    money market funds which invest substantially all of their assets in
assets described in the preceding clauses (1) through (5); and
(7)    instruments equivalent to those referred to in clauses (1) through (6)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to
above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Subsidiary organized in such
jurisdiction;
provided, that except in the case of clauses (4) and (5) above, the maximum
maturity date of individual securities or deposits will be 3 years or less at
the time of purchase or deposit.
“Change in Control” means any of the following:

-3-



--------------------------------------------------------------------------------








(a)     (i) the acquisition of beneficial ownership, directly or indirectly, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the SEC thereunder as in effect on the Closing Date) other than
the Foundation, of Equity Interests representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company or (ii) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Company by Persons who were not (A)
members of the board of directors of Mylan, or (B) nominated by the board of
directors of the Company, provided that an event described by clause (i) or (ii)
of this clause (a) that lasts for fewer than 60 days shall not constitute a
Change in Control if prior to the expiration of such period, the Foundation
exercises its right to acquire Equity Interests in the Company such that the
event that would otherwise constitute a Change in Control has ceased to exist
(it being understood that during such period a Default (but not an Event of
Default) shall exist hereunder); or
(b)    the failure of the Company to own, directly or indirectly, one hundred
percent (100%) of the Equity Interests of Mylan.
“Change in Law” means (a) the adoption of any law, treaty, rule or regulation
after the date of this Agreement, (b) any change in any law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender (or,
for purposes of Section 2.14(b), by any Lending Office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Charges” shall have the meaning assigned to such term in Section 9.14.
“Closing Date” means the date on which the conditions specified in Section 4.01
of this Agreement were satisfied (or waived in accordance with Section 9.02 of
this Agreement).
“Closing Date Term Loan” shall have the meaning assigned to such term in Section
2.01(a).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender during the Availability Period to make the Loans to the Borrowers
hereunder in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01, as such commitment may be reduced
from time to time pursuant to Section 2.08 and/or reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 9.04 of
this Agreement. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01 or in the Assignment and Assumption to which such Lender becomes a
party hereto, as applicable. The aggregate amount of the Lenders’ Commitments on
the Closing Date is $1,600,000,000.
“Company” has the meaning assigned to such term in the preamble hereof.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

-4-



--------------------------------------------------------------------------------








“Consolidated EBITDA” means Consolidated Net Income plus, without duplication
and, except in the case of clause (xii), to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense and
charges, deferred financing fees and milestone payments in connection with any
investment or series of related investments, losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, net of gains on such hedging obligations, and costs of surety bonds
in connection with financing activities, (ii) expense and provision for taxes
paid or accrued, (iii) depreciation, (iv) amortization (including amortization
of intangibles, including goodwill), (v) non-cash charges recorded in respect of
purchase accounting or impairment of goodwill or assets and non-cash exchange,
translation or performance losses relating to any foreign currency hedging
transactions or currency fluctuations, (vi) any other non-cash items, (vii) any
unusual, infrequent or extraordinary loss or charge (including the amount of any
restructuring, integration, transition, executive severance, facility closing,
unusual litigation and similar charges accrued during such period, including any
charges to establish accruals and reserves or to make payments associated with
the reassessment or realignment of the business and operations of the Company
and its Subsidiaries, including the sale or closing of facilities, severance,
stay bonuses and curtailments or modifications to pension and post-retirement
employee benefit plans, asset write-downs or asset disposals (including leased
facilities), write-downs for purchase and lease commitments, start-up costs for
new facilities, writedowns of excess, obsolete or unbalanced inventories,
relocation costs which are not otherwise capitalized and any related promotional
costs of exiting products or product lines), (viii) non-recurring cash charges
in connection with the litigation described on Schedule 2.03, (ix) without
duplication, income of any non-wholly owned Subsidiaries and deductions
attributable to minority interests, (x) any non-cash costs or expenses incurred
by the Company or any Subsidiary pursuant to any management equity plan or stock
plan, (xi) expenses with respect to casualty events, (xii) the amount of net
cost savings in connection with any acquisition of an Acquired Entity or
Business or otherwise projected by the Company in good faith to be realized as a
result of specified actions taken prior to the last day of such period
(calculated on a pro forma basis as though such cost savings had been realized
since
the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (A) in connection with any
acquisition of an Acquired Entity or Business, such actions have been taken
within 12 months after the closing date of an acquisition of an Acquired Entity
or Business and (B) no cost savings shall be added pursuant to this clause (xii)
to the extent duplicative of any expenses or charges relating to such cost
savings that are included in clause (vii) above with respect to such period,
(xiii) expenses incurred in connection with any acquisition of an Acquired
Entity or Business, investment, asset disposition, issuance or repayment of
debt, issuance of equity securities, refinancing transaction or amendment or
other modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed, and including transaction expenses incurred in
connection therewith), (xiv) any contingent or deferred payments (including
earn-out payments, non-compete payments and consulting payments but excluding
ongoing royalty payments) made in connection with any acquisition of an Acquired
Entity or Business, (xv) non-cash charges pursuant to ASC 715, minus, to the
extent included in Consolidated Net Income, the sum of (xvi) any unusual,
infrequent or extraordinary income or gains, (xvii) any other non-cash income or
gains (except to the extent representing (x) an accrual for future cash income
or in respect of which cash was received in a prior period or (y) the reversal
of any cash reserves established in a prior period), and (xviii) any cash
payment made with respect to any non-cash items added back in computing
Consolidated EBITDA in a prior period pursuant to clause (vi) above), all
calculated for the Company and its Subsidiaries (other than the Captive
Insurance Subsidiary) in accordance with GAAP on a consolidated basis; provided
that, to the extent included in Consolidated Net Income, (A) there shall be
excluded in determining Consolidated EBITDA currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain resulting from Swap Agreements for currency exchange risk) and (B)
there shall be excluded in determining Consolidated EBITDA for any period any
adjustments resulting from the application of SFAS 133.
“Consolidated Interest Expense” means, with reference to any period, the
interest expense whether or not paid in cash (including interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP,
but excluding, any (i) non-cash interest expense attributable to the movement in
mark-to-market valuation under Swap Agreements or other derivative instruments,
(ii) non-cash interest expense attributable to the amortization of gains or
losses resulting from the termination of Swap Agreements prior to or reasonably
contemporaneously with the Closing Date, (iii) amortization of deferred
financing fees and (iv) expensing of bridge or other financing fees) of the
Company and its Subsidiaries (other than the Captive Insurance Subsidiary)
calculated on a consolidated basis for such period in accordance with GAAP plus,
without duplication: (a) imputed interest attributable to Capital Lease
Obligations of the Company and its Subsidiaries (other than the Captive
Insurance Subsidiary) for such period, (b) commissions, discounts and other fees
and charges owed by the Company or any of its Subsidiaries (other than the
Captive Insurance Subsidiary) with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings
for such period, (c) amortization or write-off of debt discount and debt
issuance costs, premium, commissions, discounts and other fees and charges
associated with Indebtedness of the Company and its Subsidiaries (other than the
Captive Insurance Subsidiary) for such period, (d) cash contributions to any
employee stock ownership plan or similar trust made by the Company or any of its
Subsidiaries to the extent such contributions are used by such plan or trust to
pay interest or fees to any Person (other than the Company or a wholly owned
Subsidiary) in
connection with Indebtedness incurred by such plan or trust for such period, (e)
all interest paid or payable with respect to discontinued operations of the
Company or any of its Subsidiaries for such period, (f) the interest portion of
any deferred payment obligations of the Company or any of its Subsidiaries
(other than the Captive Insurance Subsidiary) for such period, (g) all interest
on any Indebtedness of the Company or any of its Subsidiaries (other than the
Captive Insurance Subsidiary) of the type described in clause (e) or (f) of the
definition of “Indebtedness” for such period and (h) the interest component of
all Attributable Receivables Indebtedness of the Company and its Subsidiaries
(other than the Captive Insurance Subsidiary).
“Consolidated Leverage Ratio” means, for any Test Period, the ratio of (a)
Consolidated Total Indebtedness as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period; provided that, in
calculating Consolidated Net Income of the Company and its Subsidiaries for any
period, there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary of the Company or is merged
into or consolidated with the Company or any of its Subsidiaries, (b) the income
(or deficit) of any Person (other than a Subsidiary of the Company) in which the
Company or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Company or such
Subsidiary in the form of dividends or similar distributions, (c) the income or
deficit of the Captive Insurance Subsidiary, (d) any fees and expenses incurred
during such period, or any amortization thereof for such period, in connection
with the consummation of any acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated prior to the Closing Date and
any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, (e) any amortization of deferred charges resulting from the
application of “Accounting Principles Board Opinion No. APB 14-1 — Accounting
for Convertible Debt Instruments” that may be settled in cash upon conversion
(including partial cash settlement) and (f) any income (loss) for such period
attributable to the early extinguishment of Indebtedness, together with any
related provision for taxes on

-5-



--------------------------------------------------------------------------------








any such income. There shall be excluded from Consolidated Net Income for any
period (i) any gains or losses resulting from any reappraisal, revaluation or
write-up or write‑down of assets (including any gains and losses attributable to
movement in the mark-to-market valuation of (1) any Permitted Convertible
Indebtedness, (2) any Permitted Bond Hedge Transaction, (3) any Permitted
Warrant Transaction and (4) purchase options and related contingencies), (ii)
any non-cash charges recorded in respect of intangible assets (but excluding
scheduled amortization of intangible assets), and (iii) the purchase accounting
effects of in process research and development expenses and adjustments to
property, inventory and equipment, software and other intangible assets and
deferred revenue and deferred expenses in component amounts required or
permitted by GAAP and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Company and its Subsidiaries), as
a result of any acquisition, or the amortization or write-off of any amounts
thereof.
“Consolidated Net Tangible Assets” means, with respect to the Company, the total
amount of assets (less applicable reserves and other properly deductible items)
after deducting all goodwill, tradenames, trademarks, patents, unamortized debt
discount and expense and other like intangible assets, all as set forth on the
most recent consolidated balance sheet of the Company and its Subsidiaries
delivered pursuant to Section 5.01(a) or (b).
“Consolidated Subsidiaries” means Subsidiaries that would be consolidated with
the Company in accordance with GAAP.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (i) the aggregate principal amount of Indebtedness of the
Company and its Subsidiaries (other than the Captive Insurance Subsidiary)
outstanding as of such time calculated on a consolidated basis (other than
Indebtedness in respect of Tranche C Loans (as defined in that certain Bridge
Credit Agreement, dated as of April 24, 2015, among the Company, the guarantors
from time to time party thereto, the lenders from time to time party thereto and
Goldman Sachs Bank USA, as administrative agent (as the same may be amended,
supplemented or modified from time to time)) or Indebtedness described in clause
(h), (i) or (j) of the definition of “Indebtedness” (provided that there shall
be included in Consolidated Total Indebtedness, any Indebtedness (x) in respect
of drawings under the items in such clauses (h) and (i) to the extent not
reimbursed within two Business Days after the date of such drawing and (y) in
respect of any Swap Agreement entered into for speculative purposes)) plus (ii)
the principal amount of any obligations of any Person (other than the Company or
any Subsidiary) of the type described in the foregoing clause (i) that are
Guaranteed by the Company or any Subsidiary (whether or not reflected on a
consolidated balance sheet of the Company). Notwithstanding the foregoing,
solely for the purposes of determining Consolidated Total Indebtedness at any
time on or prior to the consummation of the acquisition of an Acquired Entity or
Business, the aggregate principal amount of Acquisition Indebtedness that would
otherwise be included in “Consolidated Total Indebtedness” shall exclude any
such Acquisition Indebtedness that includes a customary “special mandatory
redemption” provision (or other similar provision) requiring a Loan Party
(within a reasonable period of time following the occurrence of an event set
forth in clause (a) or (b) below) to redeem such Acquisition Indebtedness if (a)
such acquisition is not consummated within a number of days reasonably
acceptable to the Administrative Agent or (b) the acquisition agreement related
to such acquisition terminates in accordance with its terms. For avoidance of
doubt, the exclusion in the immediately preceding sentence shall not apply after
consummation of the applicable acquisition.
“Control” means, with respect to any Person, the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

-6-



--------------------------------------------------------------------------------








“CTA” means the United Kingdom Corporation Tax Act 2009.
“Debt Rating” means, as of any date of determination, the rating as determined
by S&P or Moody’s (collectively, the “Debt Ratings”), of (a) Mylan’s
non-credit-enhanced, senior unsecured long-term debt (provided that (x) Mylan
remains a Borrower or a Guarantor and (y) clause (b) below is not then
applicable) or (b) the Company’s non-credit-enhanced, senior unsecured long-term
debt (provided that (x) the Company is a Borrower or a Guarantor and (y) a Debt
Rating for the Company is then available); provided that (i) if the respective
Debt Ratings issued by the foregoing rating agencies differ by one level, then
the Pricing Level for the higher of such Debt Ratings shall apply (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 5 being the lowest); (ii) if there is a split in Debt Ratings of more than
one level, then the Pricing Level that is one level higher than the Pricing
Level of the lower Debt Rating shall apply; (iii) if there exists only one Debt
Rating, such Debt Rating shall apply; and (iv) if no Debt Rating is available,
Pricing Level 5 shall apply.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition, which constitutes an Event of Default
or, which upon notice, lapse of time or both would, unless cured or waived,
become an Event of Default.
“Default Rate” has the meaning set forth in Section 2.12(c).
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of any Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Company or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder or generally under other
agreements in which it has committed to extend credit, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or Federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a

-7-



--------------------------------------------------------------------------------









Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Company and each Lender.
“Delayed Draw Term Loan” has the meaning specified in Section 2.01(b).
“Designated Borrower” has the meaning specified in Section 2.21.
“Designated Borrower Notice” has the meaning specified in Section 2.21.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.21.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in any reports, schedules, forms, proxy
statements, prospectuses (including prospectus supplements), registration
statements and other information filed by Mylan with the SEC or furnished by
Mylan to the SEC pursuant to the Securities Exchange Act, in each case, filed or
furnished before the Closing Date and which are available to the Lenders before
the Closing Date or on Schedule 3.06.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control, public equity offering or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control, public equity offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and except as permitted in clause (a)
above), in whole or in part, (c) requires the scheduled payments of dividends in
cash (for this purpose, dividends shall not be considered required if the issuer
has the option to permit them to accrue, cumulate, accrete or increase in
liquidation preference or if the Company has the option to pay such dividends
solely in Qualified Equity Interests), or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the Maturity Date (determined at the time such Equity Interests
are issued).
“Documentation Agent” means DNB Bank ASA New York Branch.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.04(b)(iii)).
“Environmental Laws” means all Laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, imposing liability or
standards of conduct concerning protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or the effect of Hazardous Materials on the
environment on health and safety matters.

-8-



--------------------------------------------------------------------------------








“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to such conversion, Indebtedness that is
convertible into any such equity interests)..
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) with respect to any
Plan, a failure to satisfy the minimum funding standard within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Loan Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal of any Loan Party or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by any Loan
Party or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from any Loan Party or any ERISA Affiliate of any notice, concerning the
imposition upon any Loan Party or any of its ERISA Affiliates of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.
“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Foreign Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such

-9-



--------------------------------------------------------------------------------








interest in the Loan or Commitment (other than pursuant to an assignment request
by the Company under Section 2.18) or (ii) such Lender changes its Lending
Office, except in each case to the extent that pursuant to Section 2.16, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(e), (d) UK withholding Taxes
imposed on a payment by the UK Borrower (i) that could have been made to the
relevant Lender without a Tax Deduction if the Lender had been a Qualifying
Lender, but on that date that Lender is not or has ceased to be a Qualifying
Lender other than as a result of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration, or
application of) any law or treaty or any published practice or published
concession of any relevant Governmental Authority or (ii) to a Lender that is a
UK Treaty Lender, if the withholding Taxes have been imposed notwithstanding
compliance by the UK Borrower with its obligations under Section 2.16(h)(vi) and
(e) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Term Credit Agreement” means the Credit Agreement, dated as of
December 19, 2014, by and among Mylan, as borrower, the Company, as guarantor,
the lenders party thereto and Bank of America, N.A. as administrative agent, as
amended or modified and in effect from time to time.
“Facility” means, at any time, (a) on the Closing Date, the aggregate
Commitments at such time and (b) thereafter, the sum of (i) the aggregate
principal amount of the Loans outstanding at such time and (ii) the remaining
undrawn amount (if any) of the Commitments at such time.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this agreement (or
any amended or successor versions that are each substantively comparable and not
materially more onerous to comply with) and any intergovernmental agreements in
respect thereof (and any legislation, regulations or other official guidance
pursuant to, or in respect of, such intergovernmental agreements).
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to PNC Bank on such day on such transactions as determined by the
Administrative Agent.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“Foreign Jurisdiction Deposit” means a deposit or Guarantee incurred in the
ordinary course of business and required by any Governmental Authority in a
foreign jurisdiction as a condition of doing business in such jurisdiction.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Obligor” means a Loan Party that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

-10-



--------------------------------------------------------------------------------








“Foundation” means Stichting Preferred Shares Mylan, a stichting incorporated
under the laws of the Netherlands and registered with the Dutch Chamber of
Commerce under number 63042193.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other monetary obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other monetary obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or monetary obligation; provided
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation, or portion thereof,
in respect of which such Guarantee is made and (b) the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation or the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.
“Guarantee Agreement” means the Guarantee set forth in Article X or other form
of guarantee agreement reasonably acceptable to the Administrative Agent and the
Company.
“Guarantor” means the Company and each Affiliate or Subsidiary thereof, if any,
that provides a guarantee of the Obligations pursuant to Section 5.09 or
otherwise.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“HM Revenue & Customs” means Her Majesty’s Revenue & Customs, the UK Tax
authority.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business, milestone payments incurred
in connection with any investment or series of related investments, any earn-out
obligation except to the extent such obligation is no longer contingent and
appears as a liability on the balance sheet of such Person in accordance with
GAAP and deferred or equity compensation arrangements payable to directors,
officers or employees), (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on Property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, but limited to the
fair market value of such Property (except to the extent otherwise provided in
this definition), (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (j) all
obligations of such Person under any Swap Agreement (with the “principal” amount
of any Swap Agreement on any date being equal to the early termination value
thereof on such date) and (k) all Attributable Receivables Indebtedness. The
Indebtedness of any Person shall (i) include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is expressly liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity and pursuant to
contractual arrangements, except to the extent the terms of such Indebtedness
provide that such Person is not liable therefor and (ii) exclude (A) customer
deposits and advances and interest payable thereon in the ordinary course of
business in accordance with customary trade terms and other obligations incurred
in the ordinary course of business through credit on an open account basis
customarily extended to such Person, (B) obligations under customary overdraft
arrangements with banks outside the United States incurred in the ordinary
course of business to cover working capital needs and (C) bona fide
indemnification, purchase price adjustment, earn-outs, holdback and contingency
payment obligations to which the seller may become entitled to the extent such
payment is determined by a final closing balance sheet or such payment depends
on the performance of such business after the closing; provided, however, that,
at the time of closing, the amount of any such payment is not determinable and,
to the extent such payment thereafter becomes fixed and determined, the amount
is paid within 60 days thereafter and included as Indebtedness of such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Information” has the meaning specified in Section 9.12.
“Interest Election Request” means a request by an applicable Borrower to convert
or continue a Borrowing in accordance with Section 2.03.
“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable thereto and,
in the case of a Eurocurrency Loan with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is

-11-



--------------------------------------------------------------------------------








one, two, three or six months thereafter (in each case, subject to
availability), or such other period that is twelve months or less requested by
the applicable Borrower and that is consented to by all the Lenders; provided
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (iii) no
Interest Period shall extend beyond the Maturity Date (as determined at the
commencement of such Interest Period). For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person or
(b) a loan, advance or capital contribution to, Guarantee of Indebtedness of,
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of Section 6.05, (i) the amount of any Investment shall be
the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment, less any amount paid, repaid,
returned, distributed or otherwise received in cash in respect of such
Investment not to exceed the original amount of such Investment and (ii) in the
event the Company or any Subsidiary (an “Initial Investing Person”) transfers an
amount of cash or other Property (the “Invested Amount”) for purposes of
permitting the Company or one or more other Subsidiaries to ultimately make an
Investment of the Invested Amount in the Company, any Subsidiary or any other
Person (the Person in which such Investment is ultimately made, the “Subject
Person”) through a series of substantially concurrent intermediate transfers of
the Invested Amount to the Company or one or more other Subsidiaries other than
the Subject Person (each an “Intermediate Investing Person”), including through
the incurrence or repayment of intercompany Indebtedness, capital contributions
or redemptions of Equity Interests, then, for all purposes of Section 6.05, any
transfers of the Invested Amount to Intermediate Investing Persons in connection
therewith shall be disregarded and such transaction, taken as a whole, shall
be deemed to have been solely an Investment of the Invested Amount by the
Initial Investing Person in the Subject Person and not an Investment in any
Intermediate Investing Person.
“ITA” means the United Kingdom Income Tax Act 2007.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“Lender Parties” means, collectively, the Administrative Agent, the Lenders and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to clause (e) of Article VIII.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to

-12-



--------------------------------------------------------------------------------








time notify the Company and the Administrative Agent which office may include
any Affiliate of such Lender or any domestic or foreign branch of such Lender or
such Affiliate. Unless the context otherwise requires each reference to a Lender
shall include its applicable Lending Office.
“LIBO Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Borrowing, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent
and the Company (and if not so mutually agreed, the provisions of Section 2.13
shall apply), as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that (x) LIBOR shall be in no event be deemed to be an amount less than
zero and (y) to the extent a comparable or successor rate is approved by the
Administrative Agent and the Company in connection with any rate set forth in
this definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.
“LIBOR” has the meaning specified in the definition of LIBO Rate.
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset (or any capital lease having substantially the same economic effect
as any of the foregoing).
“Loan Documents” means this Agreement, any Guarantee Agreement, any promissory
notes executed and delivered pursuant to Section 2.09(f) and any amendments,
waivers, supplements or other modifications to any of the foregoing.
“Loan Parties” means the Borrowers and the Guarantors from time to time party
hereto, if any.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, comprising the Closing Date Term Loan and the Delayed Draw Term Loan.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Company and its Subsidiaries
taken as a whole or (b) the validity or enforceability of this Agreement or any
and all other Loan Documents, or the rights and remedies of the Administrative
Agent and the Lenders thereunder.
“Material Indebtedness” means Indebtedness (other than the Loans), of any one or
more of the Loan Parties and their Subsidiaries in an aggregate principal amount
exceeding $200,000,000.
“Material Subsidiary” means any Subsidiary (or group of Subsidiaries as to which
a specified condition applies) that would be a “significant subsidiary” under
Rule 1-02(w) of Regulation S-X.

-13-



--------------------------------------------------------------------------------








“Maturity Date” means the date that is two (2) years after the Closing Date,
subject to extension pursuant to Section 2.24 to the earlier of (i) December 19,
2017 and (ii) the Maturity Date (as defined in the Existing Term Credit
Agreement); provided that if such day is not a Business Day, the Maturity Date
shall be the Business Day immediately preceding such day.
“Maximum Rate” has the meaning assigned to such term in Section 9.14.
“Moody’s” means Moody’s Investors, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Mylan” has the meaning assigned to such term in the preamble hereof.
“Note” means a promissory note made by each Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit B.


“Obligations” means all indebtedness (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) and
other monetary obligations of any of the Loan Parties to any of the Lenders,
their Affiliates and the Administrative Agent, individually or collectively,
existing on the Closing Date or arising thereafter (direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured) arising or incurred under this Agreement or
any of the other Loan Documents (including under any of the Loans made or other
instruments at any time evidencing any thereof), in each case whether now
existing or hereafter arising, whether all such obligations arise or accrue
before or after the commencement of any bankruptcy, insolvency or receivership
proceedings (and whether or not such claims, interest, costs, expenses or fees
are allowed or allowable in any such proceeding).
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Countries” has the meaning assigned in Section 3.15.
“OFAC Listed Person” has the meaning assigned in Section 3.15.
“Original Currency” has the meaning assigned in Section 2.17(a).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

-14-



--------------------------------------------------------------------------------








“Overnight Rate” means, for any day, the greater of (i) the Federal Funds
Effective Rate and (ii) an overnight rate as reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
“Participant” has the meaning set forth in Section 9.04(d).
“Participant Register” has the meaning set forth in Section 9.04(d).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Bond Hedge Transaction” means (a) any call option or capped call
option (or substantively equivalent derivative transaction) on the Company’s
common stock purchased by the Company in connection with an incurrence of
Permitted Convertible Indebtedness, (b) the existing call options or capped call
options (or substantively equivalent derivative transactions) purchased by Mylan
(which may be transferred to the Company) in connection with the issuance of the
Cash Convertible Notes and (c) any call option or capped call option (or
substantively equivalent derivative transaction) replacing or refinancing the
foregoing; provided that (x) the sum of (i) the purchase price for any Permitted
Bond Hedge Transaction occurring after the Closing Date, plus (ii) the purchase
price for any Permitted Bond Hedge Transaction it is refinancing or replacing,
if any, minus (iii) the cash proceeds received upon the termination or the
retirement of the Permitted Bond Hedge Transaction it is replacing or
refinancing, if any, less (y) the sum of (i) the cash proceeds from the sale of
the related Permitted Warrant Transaction plus (ii) the cash proceeds from the
sale of any Permitted Warrant Transaction refinancing or replacing such related
Permitted Warrant Transaction, if any, minus (iii) the amount paid upon
termination or retirement of such related Permitted Warrant Transaction, if any,
does not exceed the net cash proceeds from the incurrence of the related
Permitted Convertible Indebtedness.
“Permitted Convertible Indebtedness” means (a) Indebtedness of Mylan or the
Company (which may be Guaranteed by the Guarantors) that is (1) convertible into
common stock of the Company (and cash in lieu of fractional shares) and/or cash
(in an amount determined by reference to the price of such common stock) or (2)
sold as units with call options, warrants, rights or obligations to purchase (or
substantially equivalent derivative transactions) that are exercisable for
common stock of the Company and/or cash (in an amount determined by reference to
the price of such common stock) and (b) the Cash Convertible Notes.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes, assessments or other governmental charges
that are not overdue for a period of more than thirty (30) days or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, workmen’s, suppliers’ and other Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or are being contested in compliance with Section
5.04;
(c)    (i) Liens, pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations or employment laws or to secure other
public, statutory or regulatory obligations (including to support letters of
credit or bank guarantees) and (ii) Liens, pledges or deposits in the ordinary
course of business securing liability for premiums or reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
insurance to the Company or any Subsidiary;

-15-



--------------------------------------------------------------------------------








(d)    Liens or deposits to secure the performance of bids, trade contracts,
governmental contracts, tenders, statutory bonds, leases, statutory obligations,
surety, stay, customs, appeal and replevin bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations), in each case in the ordinary course of business;
(e)    Liens in respect of judgments, decrees, attachments or awards that do not
constitute an Event of Default under clause (k) of Article VII;
(f)    easements, restrictions (including zoning restrictions), rights-of-way,
covenants, licenses, encroachments, protrusions and similar encumbrances and
minor title defects affecting real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and do
not materially interfere with the ordinary conduct of business of the Company or
any Subsidiary; and
(g)    any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease, sub-lease, license or sublicense entered into by the Company or
any of its Subsidiaries as a part of its business and covering only the assets
so leased;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Jurisdiction” means each of the Netherlands, the United Kingdom and
the United States and any other jurisdiction approved by the Administrative
Agent and each Lender.
“Permitted Receivables Facility” means any receivables facility or facilities
created under the Permitted Receivables Facility Documents from time to time,
providing for the sale or pledge by the Company and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to the Company and the Receivables Sellers) to the Receivables Entity
(either directly or through another Receivables Seller), which in turn shall
sell or pledge interests in the respective Permitted Receivables Facility Assets
to third-party lenders or investors pursuant to the Permitted Receivables
Facility Documents (with the Receivables Entity permitted to issue notes or
other evidences of Indebtedness secured by Permitted Receivables Facility Assets
or investor certificates, purchased interest certificates or other similar
documentation evidencing interests in Permitted Receivables Facility Assets) in
return for the cash used by the Receivables Entity to purchase Permitted
Receivables Facility Assets from the Company and/or the respective Receivables
Sellers, in each case as more fully set forth in the Permitted Receivables
Facility Documents.
“Permitted Receivables Facility Assets” means (i) Receivables (whether now
existing or arising in the future) of the Company and its Subsidiaries which are
transferred or pledged to a Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to a Receivables Entity and all proceeds
thereof and (ii) loans to the Company and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) of the Company and
its Subsidiaries which are made pursuant to a Permitted Receivables Facility.
“Permitted Receivables Facility Documents” means each of the documents and
agreements entered into from time to time in connection with a Permitted
Receivables Facility, including all documents and agreements relating to the
issuance, funding and/or purchase of certificates and purchased interests, or
the issuance of notes or other evidence of Indebtedness secured by such notes,
all of which documents and agreements shall be in form and substance reasonably
customary for transactions of this type, in each case as such documents and
agreements may be amended, modified, supplemented, refinanced or replaced from
time to time so long as (in the good faith determination of the Company) either
(i) the terms as so amended, modified, supplemented, refinanced or replaced are
reasonably customary for transactions of this type or

-16-



--------------------------------------------------------------------------------








(ii)(x) any such amendments, modifications, supplements, refinancings or
replacements do not impose any conditions or requirements on the Company or any
of its Subsidiaries that, taken as a whole, are more restrictive in any material
respect than those in existence immediately prior to any such amendment,
modification, supplement, refinancing or replacement as determined by the
Company in good faith and (y) any such amendments, modifications, supplements,
refinancings or replacements are not adverse in any material respect to the
interests of the Lenders as determined by the Company in good faith.
“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.
“Permitted Refinancing Indebtedness” means, with respect to any Person, any
amendment, modification, refinancing, refunding, renewal, replacement or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder (in each case, provided that
Indebtedness in respect of such existing unutilized commitments is then
permitted under Section 6.01) (in each case, it being understood that incurrence
of Indebtedness in excess of the principal amount (plus any unpaid accrued
interest and premium thereon and other reasonable amounts paid, and fees and
expenses reasonably incurred in connection therewith) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended (including,
without limitation, the amount equal to any existing commitments unutilized
thereunder) shall be permitted if such excess amount is then permitted under
Section 6.01 and reduces the otherwise permitted Indebtedness under Section
6.01), (b) other than with respect to Permitted Refinancing Indebtedness in
respect of Indebtedness permitted pursuant to Section 6.01(d), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the earlier of (x) the final maturity
date of the Indebtedness so modified, refinanced, refunded, renewed, replaced or
extended and (y) the date which is 91 days after the Maturity Date (determined
at the time such Indebtedness is so modified, refinanced, refunded, renewed,
replaced or extended), (c) other than with respect to Permitted Refinancing
Indebtedness in respect of Indebtedness permitted pursuant to Section 6.01(d),
such modification, refinancing, refunding, renewal, replacement or extension has
a Weighted Average Life to Maturity equal to or greater than the shorter of (x)
the remaining Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended and (y) the
Weighted Average Life to Maturity of the portion of such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended that matures on or
prior to the Maturity Date (determined at the time such Indebtedness is so
modified, refinanced, refunded, renewed, replaced or extended) and (d) to the
extent such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms, taken as a whole,
at least as favorable to the Lenders (in the good faith determination of the
Company) as those contained in the documentation governing the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended.
“Permitted Warrant Transaction” means (a) any call options, warrants or rights
to purchase (or substantively equivalent derivative transactions) on common
stock of the Company purchased by the Company substantially concurrently with a
Permitted Bond Hedge Transaction and (b) the existing call options, warrants or
rights to purchase (or substantively equivalent derivative transactions) sold by
the Company substantially concurrently with the issuance of the Cash Convertible
Notes.

-17-



--------------------------------------------------------------------------------








“Perrigo Acquisition” means the acquisition by the Company of Perrigo Company
plc.
“Perrigo Acquisition Closing Date” (a) if the Perrigo Acquisition proceeds by
way of an offer by the Company for all of the shares in the capital of Perrigo
Company plc (other than shares already in the ownership of the Company), the
date on which such offer is declared unconditional in all respects by the
Company, and the Company owns no less than 80% of the shares in the capital of
Perrigo Company plc and (b) if the Perrigo Acquisition proceeds by way of a
scheme of arrangement under Irish Law, the date on which the order of the High
Court of Ireland sanctioning such scheme of arrangement and confirming the
capital reduction of Perrigo Company plc in connection with such scheme of
arrangement, is filed with the Registrar of Companies in Ireland.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“PNC Bank” means PNC Bank, National Association, and its successors.
“Post-Acquisition Period” means, with respect to any acquisition, the period
beginning on the date such acquisition is consummated and ending on the one-year
anniversary of the date on which such acquisition is consummated.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by PNC Bank as its prime rate in effect at its principal office in
Pittsburgh, PA; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Pro Forma Adjustment” means, for any applicable period of measurement that
includes all or any part of a fiscal quarter included in the Post-Acquisition
Period, with respect to the Consolidated EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Company, the pro forma
increase or decrease in such Consolidated EBITDA, projected by the Company in
good faith as a result of (a) actions that have been taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of the Company and its Subsidiaries and, in each case, which are
expected to have a continuing impact on the consolidated financial results of
the Company, calculated assuming that such actions had been taken on, or such
costs had been incurred since, the first day of such period; provided that any
such pro forma increase or decrease to such Consolidated EBITDA shall be without
duplication for cost savings or additional costs already included in such
Consolidated EBITDA for such period of measurement.
“Pro Forma Basis” means with respect to compliance with any test covenant
hereunder, that (A) to the extent applicable, the Pro Forma Adjustment shall
have been made and (B) all Specified Transactions and the following transactions
in connection therewith shall be deemed to have occurred as of the first day of
the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the Property or
Person subject to such Specified Transaction, (i) in the case of a disposition
of all or substantially all Equity Interests in any Subsidiary of the Company
owned by the Company or any of its Subsidiaries or any division, product line,
or facility used for operations of the Company or any of its Subsidiaries, shall
be excluded, and (ii) in the case of an acquisition or Investment

-18-



--------------------------------------------------------------------------------








described in the definition of “Specified Transaction,” shall be included, (b)
any retirement of Indebtedness and (c) any Indebtedness incurred or assumed by
the Company or any of the Subsidiaries in connection therewith; provided that,
without limiting the application of the Pro Forma Adjustment pursuant to clause
(A) above (but without duplication thereof), the foregoing pro forma adjustments
may be applied to any such test or covenant solely to the extent that such
adjustments are (x) consistent with the definition of Consolidated EBITDA and
give effect to events (including operating expense reductions) that are in the
good faith determination of the Company reasonably identifiable and factually
supportable and (y) expected to have a continuing impact on the consolidated
financial results of the Company and its Subsidiaries.
“Prohibition” has the meaning assigned in Section 10.01.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Equity Interests.
“Public Lender” has the meaning assigned in Section 5.01.
“Qualified Acquisition” means the acquisition by the Company or a Subsidiary of
an Acquired Entity or Business which acquisition has been designated to the
Lenders by a Responsible Officer of the Company as a “Qualified Acquisition” so
long as, on a Pro Forma Basis, the Consolidated Leverage Ratio as of the last
day of the most recently completed Test Period (for which financial statements
have been delivered pursuant to Section 5.01(a) or (b)) prior to such
acquisition would be at least 3.25 to 1.0; provided that no such designation may
be made with respect to any acquisition prior to the end of the fourth full
fiscal quarter following the completion of the most recently consummated
Qualified Acquisition unless the Consolidated Leverage Ratio as of the last day
of the most recently completed Test Period (for which financial statements have
been delivered pursuant to Section 5.01(a) or (b)) prior to the consummation of
such acquisition was no greater than 3.0 to 1.0.
“Qualified Equity Interests” means Equity Interests of the Company other than
Disqualified Equity Interests.
“Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is (i)
a Lender (a) which is a bank (as defined for the purpose of section 879 of the
ITA) making an advance under a Loan Document, or (b) in respect of an advance
made under a Loan Document by a Person that was a bank (as so defined) at the
time that the advance was made, and in each case, is within the charge to UK
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payments apart from
section 18A of the CTA or (ii) a UK Treaty Lender.
“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a corporate family or corporate credit rating, as applicable, on Mylan or
the Company publicly available, a nationally recognized statistical rating
agency or agencies, as the case may be, selected by the Company and reasonably
satisfactory to the Administrative Agent which shall be substituted for Moody’s
or S&P or both, as the case may be.
“Recipient” means the Administrative Agent and any Lender, as applicable.
“Receivables” means all accounts receivable (including all rights to payment
created by or arising from sales of goods, leases of goods or the rendition of
services rendered no matter how evidenced whether or not earned by performance).

-19-



--------------------------------------------------------------------------------








“Receivables Entity” means a wholly owned Subsidiary of the Company which
engages in no activities other than in connection with the financing of
Receivables of the Receivables Sellers and which is designated (as provided
below) as a “Receivables Entity”. Any such designation shall be evidenced to the
Administrative Agent by filing with the Administrative Agent an officer’s
certificate of the Company certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.
“Receivables Sellers” means the Company and those Subsidiaries (other than
Receivables Entities) that are from time to time party to the Permitted
Receivables Facility Documents.
“Register” has the meaning set forth in Section 9.04(c).
“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and
administrators of such Person and of such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders with Loans and Commitments
aggregating more than 50% of the aggregate principal amount of all Loans and
Commitments outstanding at such time; provided that the Loans and Commitments of
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Responsible Officer” means (a) the chief executive officer, executive director,
president, vice president, chief financial officer, treasurer, assistant
treasurer or controller of the Company or another Loan Party, as context shall
require, and (b) solely for purposes of notices given pursuant to Article II,
any other officer or employee of the applicable Borrower so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Borrower designated in or pursuant to an
agreement between the applicable Borrower and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of the
Company or another Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Company or such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Company or such Loan Party.
“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Equity Interests)), other
than to the Foundation, with respect to any Equity Interests in the Company, or
any payment (whether in cash, securities or other property (other than Qualified
Equity Interests)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Company or any option, warrant or other
right to acquire any such Equity Interests in the Company.
“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of December 19, 2014, among Mylan, certain Affiliates and Subsidiaries of the
Company from time to time party thereto, each lender from time to time party
thereto and Bank of America, N.A. as administrative agent thereunder.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill
Financial, Inc., and any successor thereto.
“Same Day Funds” means, immediately available funds

-20-



--------------------------------------------------------------------------------








“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority succeeding to any of its principal
functions.“Senior Notes” means Mylan’s 7.875% Senior Notes due 2020.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become absolute and matured and (d) such Person is not
engaged in any business, as conducted on such date and as proposed to be
conducted following such date, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“specified currency” has the meaning assigned in Section 2.20.
“Specified Transaction” means, with respect to any Test Period, any of the
following events occurring after the first day of such Test Period and prior to
the applicable date of determination: (i) any Investment by the Company or any
Subsidiary in any Person (including in connection with any acquisition) other
than a Person that was a wholly-owned Subsidiary on the first day of such period
involving consideration paid by the Company or such Subsidiary in excess of
$10,000,000, (ii) any disposition outside the ordinary course of business of
assets by the Company or any Subsidiary with a fair market value in excess of
$10,000,000, (iii) any incurrence or repayment of Indebtedness (in each case,
other than borrowings and repayments of Indebtedness in the ordinary course of
business under revolving credit facilities except to the extent there is a
reduction in the related revolving credit commitment) and (iv) any Restricted
Payment involving consideration paid by the Company or any Subsidiary in excess
of $10,000,000.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power for the election of directors or other governing body
are at the time beneficially owned, directly or indirectly, by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent.
“Subsidiary” means any subsidiary of the Company. For greater certainty, the
parties acknowledge that the Foundation is not a Subsidiary of the Company.
“Successor Borrower” has the meaning specified in Section 2.23.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Syndication Agent” means The Bank of Tokyo-Mitsubishi UFJ, LTD., Deutsche Bank
AG New York Branch, and Goldman Sachs Bank USA.

-21-



--------------------------------------------------------------------------------








“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Test Period” means the period of four fiscal quarters of the Company ending on
a specified date.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of the Loans
hereunder and the use of the proceeds thereof.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency or the Base Rate.
“UK” and “United Kingdom” each mean the United Kingdom of Great Britain and
Northern Ireland.
“UK Borrower” means the Company if the Company has been designated as a
Designated Borrower pursuant to the terms of Section 2.21 or a Successor
Borrower pursuant to the terms of Section 2.23.
“UK Borrower DTTP Filing” means an HM Revenue & Customs' Form DTTP2 duly
completed and filed by the UK Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of Tax residence provided
by a Lender either (a) in Schedule 2.01 or (b) if the Lender is not a party to
this Agreement at the time that this Agreement is entered into, in the relevant
Assignment and Assumption.
“UK Treaty” means a double taxation agreement one of the parties to which is the
United Kingdom and which makes provision for full exemption from Taxes imposed
by the UK on interest.
“UK Treaty Lender” means a Lender which (a) is treated as a resident of a UK
Treaty State for the purposes of the relevant UK Treaty, (b) does not carry on a
business in the United Kingdom through a permanent establishment with which that
Lender’s participation in the Loan is effectively connected, and (c) meets all
other conditions that need to be satisfied by that Lender in the relevant UK
Treaty for full exemption from Taxes imposed by the UK on interest, assuming
satisfaction of (i) any necessary procedural formalities and (ii) any condition
which relates (expressly or by implication) to there not being a special
relationship between the Borrower making the applicable payment and a Lender or
between either of them and another person, or to the amounts or terms of any
Loan.
“UK Treaty Passport Scheme” means the HM Revenue & Customs double taxation
treaty passport scheme.
“UK Treaty State” means a jurisdiction, other than the United Kingdom, which is
party to a UK Treaty.
“United States Tax Compliance Certificate” has the meaning set forth in Section
2.16(e).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“VAT” means (a) any Tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other Tax of a similar nature, whether imposed in a member state of
the European Union in substitution for (or in addition to) a Tax referred to in
clause (a) above, or imposed elsewhere.

-22-



--------------------------------------------------------------------------------








“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, refinanced, restated, replaced or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04    Accounting Terms; GAAP.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, (i) if the Company notifies the Administrative
Agent that the Company requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (ii) notwithstanding anything in GAAP to the contrary,
for purposes of all financial calculations hereunder, the amount of any
Indebtedness outstanding at any time shall be the stated principal amount
thereof (except to the extent such Indebtedness provides by its terms for the
accretion of principal, in which case the amount of such Indebtedness at any
time shall be its accreted amount at such time).

-23-



--------------------------------------------------------------------------------








(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant or the compliance with or
availability of any basket contained in this Agreement, the Consolidated
Leverage Ratio, Consolidated Total Assets and Consolidated Net Tangible Assets
shall be calculated with respect to such period on a Pro Forma Basis.
SECTION 1.05    Payments on Business Days. When the payment of any Obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of Eurocurrency Loans, if such extension would cause any such payment
to be made in the next succeeding calendar month, such payment shall be made on
the immediately preceding Business Day.
SECTION 1.06    [Intentionally Omitted].
SECTION 1.07    Rounding. Any financial ratios required to be maintained by the
Company and its Subsidiaries pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
SECTION 1.08    [Intentionally Omitted].
SECTION 1.09    [Intentionally Omitted].
SECTION 1.10    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.11    [Intentionally Omitted].
SECTION 1.12    LIBO Rate. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the rates in the definition of “LIBO Rate” or with respect to any
comparable or successor rate thereto; provided that the foregoing shall not
apply to any liability arising out of the bad faith, willful misconduct or
negligence of the Administrative Agent.
ARTICLE II    

The Credits
SECTION 2.01    Term Commitments.
(a)    Each Lender severally agrees to make a single loan to the Borrower on the
Closing Date in Dollars in an amount not to exceed such Lender’s Commitment
(collectively, the “Closing Date Term Loan”). The borrowing of the Closing Date
Term Loan shall consist of Loans made simultaneously by the Lenders in
accordance with their respective Commitments. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed. The Closing Date
Term Loan may be a Base Rate Loan, a Eurocurrency Loan, or a combination
thereof, as further provided herein.
(b)    Each Lender severally agrees to make a single loan to the Borrower on any
Business Day during the Availability Period, in an aggregate amount not to
exceed the remaining undrawn amount of such Lender’s Commitment (collectively,
the “Delayed Draw Term Loans”). A Borrowing of the Delayed

-24-



--------------------------------------------------------------------------------








Draw Term Loans shall consist of Loans made simultaneously by the Lenders in
accordance with their respective Commitments. Amounts borrowed under this
Section 2.01(b) and repaid or prepaid may not be reborrowed. The Delayed Draw
Term Loans may be Base Rate Loans, Eurocurrency Loans, or a combination thereof,
as further provided herein.
SECTION 2.02    Loan and Borrowings.
(a)    Subject to the terms and conditions set forth herein, the funding of the
Loans shall be made as part of a Borrowing consisting of Loans funded by the
Lenders ratably in accordance with their respective Commitments. The failure of
any Lender to make the portion of the Loans required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to fund the Loans as required.
(b)    Subject to Section 2.13, each Borrowing shall be comprised entirely of
Base Rate Loans or Eurocurrency Loans as the applicable Borrower may request in
accordance herewith. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.
(c)    Each Borrowing of, conversion to or continuation of Eurocurrency Loans
shall be in an aggregate amount that is an integral multiple of the Borrowing
Multiple (or, if not an integral multiple, the entire available amount) and not
less than the Borrowing Minimum. Each Borrowing of, conversion to or
continuation of Base Rate Loans shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of twenty (20) Eurocurrency Borrowings
outstanding.
(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Eurocurrency
Borrowing if the Interest Period requested would end after the Maturity Date (as
in effect at the time such Interest Period is so requested).
SECTION 2.03    Requests for Borrowings. To request a Borrowing of a Loan, a
conversion of Loans from one Type to the other or a continuation of Eurocurrency
Loans, the applicable Borrower shall irrevocably notify the Administrative Agent
of such request by (A) telephone or (B) a written Borrowing Request in a form
attached hereto as Exhibit C or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of such Borrower;
provided that any telephonic notice must be confirmed immediately by hand
delivery or telecopy or transmission by electronic communication in accordance
with Section 9.01(b) to the Administrative Agent of a written Borrowing Request.
Each such Borrowing Request must be received by the Administrative Agent not
later than Noon (i) three Business Days prior to the requested date of the
borrowing of Eurocurrency Loans, or any conversion to or continuation of
Eurocurrency Loans or of any conversion of Eurocurrency Loans to Base Rate
Loans, and (ii) on the requested date of the borrowing of Base Rate Loans;
provided, however, that if such Borrower wishes to request Eurocurrency Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than noon four Business Days
prior to the requested date of such borrowing of Eurocurrency Loans, conversion
or continuation of Eurocurrency Loans, whereupon the Administrative Agent shall
give prompt notice to the applicable Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., three

-25-



--------------------------------------------------------------------------------








Business Days before the requested date of such borrowing of Eurocurrency Loans,
conversion or continuation of Eurocurrency Loans, the Administrative Agent shall
notify the applicable Borrower (which notice may be by telephone) whether or not
the requested Interest Period has been consented to by all the applicable
Lenders. Each Borrowing Request shall specify the following information in
compliance with Section 2.02:
(i)    the applicable Borrower on behalf of whom the Borrowing Request is being
submitted;
(ii)    the aggregate amount of the requested Borrowing, conversion or
continuation;
(iii)    the date of such Borrowing, conversion or continuation, which shall be
a Business Day;
(iv)    whether such Borrowing, conversion or continuation is to be a Base Rate
Borrowing or a Eurocurrency Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(vi)    with respect to the initial borrowing of the Closing Date Term Loan on
the Closing Date or a borrowing of a Delayed Draw Term Loan during the
Availability Period, the location and number of the applicable Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06;
(vii)    whether the applicable Borrower is requesting the initial borrowing of
the Closing Date Term Loan, a Borrowing of a Delayed Draw Term Loan during the
Availability Period, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Loans; and
(viii)    the Type of Loans to be borrowed (in the case of the initial borrowing
of the Closing Date Term Loan on the Closing Date or a Delayed Draw Term Loan
during the Availability Period) or to which existing Loans are to be converted.
If no election as to the Type of Borrowing is specified, then, the requested
Borrowing shall be a Base Rate Borrowing. In the case of a failure to timely
request a conversion or continuation of Eurocurrency Loans, such Loans shall be
continued as Eurocurrency Loans with an Interest Period of one month’s duration.
If no Interest Period is specified with respect to any requested Eurocurrency
Borrowing or conversion or continuation of Eurocurrency Loans, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Any automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Loans. Promptly following receipt of a Borrowing Request
in accordance with this Section, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing. Except as otherwise provided herein, a
Eurocurrency Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Loan. During the existence of a Default,
no Loans may be converted to or continued as Eurocurrency Loans without the
consent of the Required Lenders.

-26-



--------------------------------------------------------------------------------








SECTION 2.04    [Intentionally Omitted].
SECTION 2.05    [Intentionally Omitted].
SECTION 2.06    Funding of Borrowings.
(a)    Each Lender shall make the portion of
(i)    the Closing Date Term Loan to be made by it hereunder on the Closing Date
by wire transfer of immediately available funds by 2:00 p.m., New York City time
on the Closing Date, to the account of the Administrative Agent designated by it
for such purpose by notice to the Lenders in an amount not to exceed such
Lender’s Applicable Percentage of the Closing Date Term Loan. The Administrative
Agent will make the Closing Date Term Loan available to the Borrower by 9:30
a.m. on the Closing Date by promptly crediting the amounts specified in the
applicable Borrowing Request, in like funds, to an account designated by the
Borrower.
(ii)    the Delayed Draw Term Loan to be made by it hereunder during the
Availability Period by wire transfer of immediately available funds by 2:00
p.m., New York City time on the Business Day specified in the applicable
Borrowing Request, to the account of the Administrative Agent designated by it
for such purpose by notice to the Lenders in an amount not to exceed such
Lender’s Applicable Percentage of the requested Delayed Draw Term Loan. The
Administrative Agent will make the Delayed Draw Term Loan available to the
Borrower by 9:30 a.m. on the Business Day specified in the applicable Borrowing
Request by promptly crediting the amounts specified in the applicable Borrowing
Request, in like funds, to an account designated by the Borrower.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of the borrowing in paragraph (a) of this Section
that such Lender will not make available to the Administrative Agent such
Lender’s share of such borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the borrowing available to the Administrative Agent on the
Business Day specified in the applicable Borrowing Request, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Overnight Rate plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing or (ii) in the case of the Borrower, the interest rate applicable
to Base Rate Loans. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.07    [Intentionally Omitted].
SECTION 2.08    Reduction of Commitments.
(a)    The aggregate Commitments shall be automatically, permanently and
irrevocably reduced on the date of any Borrowing by an amount equal to the
amount of such Borrowing on such date; and
(b)    The aggregate Commitments shall be automatically, permanently and
irrevocably reduced to zero at 5:00 p.m., New York City time, on the last day of
the Availability Period, such that no

-27-



--------------------------------------------------------------------------------








additional Delayed Draw Term Loan or other extension of credit in respect
thereof will be made after the Availability Period.
SECTION 2.09    Repayment of Loans; Evidence of Debt.
(a)    The Borrowers hereby unconditionally promise to pay in Dollars to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender on the Maturity Date (or such earlier date on
which the Loans become due and payable pursuant to Article VII) and in any event
such payment shall be in an amount equal to the aggregate principal amount of
all Loans outstanding on such date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of each Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Borrowers shall prepare, execute and deliver to such
Lender promissory notes payable to such Lender and its registered assigns and in
a form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 9.04 of this Agreement) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.
SECTION 2.10    Optional Prepayment of Loans.
(a)    The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty, subject to
prior notice given in accordance with paragraph (b) of this Section, or
otherwise in form and substance reasonably acceptable to the Administrative
Agent.
(b)    The Company shall notify the Administrative Agent by telephone (confirmed
by telecopy or transmission by electronic communication in accordance with
Section 9.01(b)) of any prepayment hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 2:00 p.m., New York City time, three (3)
Business Days before the date of prepayment and (ii) in the case of prepayment
of a Base Rate Borrowing, not later than noon, New York City time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that a notice of prepayment of the then outstanding
principal amount of the Loans delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities or
instruments of Indebtedness or the occurrence of any other specified event, in
which

-28-



--------------------------------------------------------------------------------








case such notice may be revoked by the Company (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of (x) any Eurocurrency Borrowing shall be in
an aggregate amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum and (y) any Base Rate Borrowing shall be in
an aggregate amount that is an integral multiple of $1,000,000 and not less than
$1,000,000. Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the notice of prepayment. Prepayments pursuant to this Section 2.10
shall be accompanied by accrued interest to the extent required by Section 2.12
and shall be subject to Section 2.15.
SECTION 2.11    Fees. The Borrowers, collectively, agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between any Borrower and the Administrative
Agent. Fees paid shall not be refundable under any circumstances.
SECTION 2.12    Interest.
(a)    The Loans comprising each Base Rate Borrowing shall bear interest at the
Base Rate in effect from time to time plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, at any time (x) an Event of Default has
occurred and is continuing under clauses (h) or (i) of Article VII or (y) if any
principal of or interest on the Loans or any fee or other amount payable by the
Borrowers hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, then such overdue amount shall bear interest, after
as well as before judgment, at a rate per annum equal to (i) in the case of
overdue principal of the Loans, 2% plus the rate otherwise applicable to the
Loans as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount, upon the request of the Required Lenders, 2% plus the
rate applicable to Base Rate Loans as provided in paragraph (a) of this Section
(the “Default Rate”).
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and on the Maturity Date (or such earlier
date on which the Loans become due and payable pursuant to Article VII);
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
the Loans, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and, in
each case, shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Base Rate or LIBO Rate
shall be determined by the Administrative Agent in accordance with the
provisions of this Agreement, and such determination shall be conclusive absent
manifest error.

-29-



--------------------------------------------------------------------------------








SECTION 2.13    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period (in each case with
respect to clause (a), the “Impacted Loans”); or
(b)    the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy or transmission by electronic communication in
accordance with Section 9.01 as promptly as practicable thereafter and, until
the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective and such Borrowing
shall be converted to or continued on the last day of the Interest Period
applicable thereto as a Base Rate Borrowing.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrowers and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrowers that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowers written notice
thereof. Upon the Administrative Agent’s election to establish an alternative
rate of interest pursuant to this paragraph, the Company may revoke any pending
request for a conversion to or continuation of Eurocurrency Loans without
payment of any amount specified in Section 2.15, provided that such repayment is
effected promptly upon receipt of such notice.


SECTION 2.14    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

-30-



--------------------------------------------------------------------------------








(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan or to reduce the amount of any sum received or
receivable by such Lender hereunder, whether of principal, interest or
otherwise, in each case by an amount deemed by such Lender to be material in the
context of its making of, and participation in, extensions of credit under this
Agreement, then, upon the request of such Lender, the Borrowers will pay to such
Lender, such additional amount or amounts as will compensate such Lender, for
such additional costs incurred or reduction suffered.
(b)    If any Lender determines in good faith that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time, upon the
request of such Lender, the Borrowers will pay to such Lender, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)    A certificate of a Lender setting forth in reasonable detail the amount
or amounts necessary to compensate such Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Company and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within ten (10) days (or such later date as may be agreed by the applicable
Lender) after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 135 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 135-day period referred to above shall be
extended to include the period of retroactive effect thereof.
(e)    A Lender’s claim for additional amounts pursuant to this Section 2.14
shall be generally consistent with such Lender’s treatment of customers of such
Lender that such Lender considers, in its reasonable discretion, to be similarly
situated as the Company.
SECTION 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrowers pursuant to Section 2.18, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense (excluding
loss of anticipated profit) attributable to such event. Such loss, cost or
expense to any Lender may be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which

-31-



--------------------------------------------------------------------------------








would have accrued on the principal amount of such Loan had such event not
occurred, at the LIBO Rate that would have been applicable to such Loan (and
excluding any Applicable Rate), for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrowers and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within ten (10) days (or such later date as
may be agreed by the applicable Lender) after receipt thereof.
SECTION 2.16    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any Loan Party or the
Administrative Agent shall be required by any applicable Laws (as determined in
good faith by the Administrative Agent or Loan Party) to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 2.16) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Loan Parties shall indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.16) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(ii)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes

-32-



--------------------------------------------------------------------------------








attributable to such Lender’s failure to comply with the provisions of Section
9.04(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Party, as applicable, against any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent or any Loan Party,
as applicable, shall be conclusive absent manifest error. Each Lender hereby
authorizes the Administrative Agent or any Loan Party, as applicable, to set off
and apply any and all amounts at any time owing to such Lender, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent or any Loan Party, as applicable, under this clause
(ii).
(d)    Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes on amounts payable under
this Agreement or any other Loan Document by any Loan Party or by the
Administrative Agent to a Governmental Authority as provided in this Section
2.16, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax (other than withholding Tax imposed by the United Kingdom) with
respect to payments made under any Loan Document shall deliver to the Company
and the Administrative Agent, at the time or times reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or the taxing authorities of a
jurisdiction pursuant to such applicable law or reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (A) set forth in Section 2.16(e)(ii)(A), (ii)(B) and
(ii)(D) below or (B) required by applicable law other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable law to comply
with the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W 9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

-33-



--------------------------------------------------------------------------------








(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-BEN-E (or successor form) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E (or successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company or any Affiliate within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “United States Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-BEN-E (or
successor form); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (or successor form), a United States Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a United States Tax Compliance
Certificate substantially in the form of Exhibit E-4 on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

-34-



--------------------------------------------------------------------------------








(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.16(e) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 2.16, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 2.16 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.
(g)    [Reserved].
(h)    UK Treaty Passport Scheme.
(i)    Any UK Treaty Lender which on the date of this Agreement (x) holds a
passport under the UK Treaty Passport Scheme and (y) wishes such scheme to apply
to any Loan it may make to the UK Borrower under this Agreement, shall deliver
its scheme reference number and its jurisdiction of Tax residence to the
Administrative Agent and Company within 10 Business Days of this Agreement.

-35-



--------------------------------------------------------------------------------








(ii)    A UK Treaty Lender which becomes a Lender hereunder after the day on
which this Agreement is entered into and (x) holds a passport under the UK
Treaty Passport Scheme and (y) wishes such scheme to apply to any Loans it may
make under this Agreement, shall set out its scheme reference number and its
jurisdiction of tax residence in the relevant Assignment and Assumption.
(iii)        If a Lender has confirmed its scheme reference number and its
jurisdiction of Tax residence in accordance with paragraph (h)(i) or paragraph
(h)(ii) above, the UK Borrower shall make the UK Borrower DTTP Filing with
respect to such Lender within thirty (30) Business Days of the date of this
Agreement or, if later, thirty (30) Business Days before the first interest
payment is due to such Lender and shall promptly provide such Lender with a copy
of such filing, provided that if the UK Borrower has made the UK Borrower DTTP
Filing in respect of such Lender but:
(A)    such UK Borrower DTTP Filing has been rejected by HM Revenue & Customs;
or
(B)    HM Revenue & Customs has not given the UK Borrower authority to make
payments to such Lender without a deduction for Tax within sixty (60) days of
the date of such UK Borrower DTTP Filing;
(and, in each case, the UK Borrower has notified that Lender in writing), then
such Lender and the UK Borrower shall co-operate in completing any additional
procedural formalities necessary for the UK Borrower to obtain authorization to
make that payment under this Agreement without UK withholding or deduction.
(iv)    Nothing in this Section 2.16 shall require a UK Treaty Lender to:
(A)    register under the UK Treaty Passport Scheme;
(B)    apply the UK Treaty Passport Scheme to the Loans if it has so registered;
or
(C)    file UK Treaty forms if it has included an indication to the effect that
it wishes the UK Treaty Passport Scheme to apply to this Agreement in accordance
with Section 2.16(h)(i) or Section 2.16(h)(ii) (UK Treaty Passport Scheme
confirmation) and the UK Borrower making that payment has not complied with its
obligations under Section 2.16(h)(iii).
(v)    The UK Borrower shall, promptly on making a UK Borrower DTTP Filing,
deliver a copy of such UK Borrower DTTP Filing to the Administrative Agent for
delivery to the relevant Lender.
(vi)    If a UK Treaty Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (h)(i) or paragraph
(h)(ii) above, the UK Borrower shall not (unless the Lender otherwise agrees)
make a UK Borrower DTTP filing or file any other form relating to the UK Treaty
Passport Scheme in respect of that Lender’s Commitments(s) or its participation
in any Loan, but that Lender and the UK Borrower shall co-operate in the prompt
completion of any procedural formalities necessary for the UK Borrower to obtain
authorization to make payments to the Lender under this Agreement without UK
withholding or deduction.
(i)    Lender Confirmation. Each Lender which becomes a party to this Agreement
on the day on which this Agreement is entered shall confirm whether or not it is
a Qualifying Lender and, if it

-36-



--------------------------------------------------------------------------------








is a UK Treaty Lender, shall provide the UK Borrower notice to that effect, in
each case within 10 Business Days of this Agreement. Each Lender which becomes a
party to this Agreement pursuant to an Assignment and Assumption shall indicate
in the Assignment and Assumption whether or not it is a Qualifying Lender and if
it is a UK Treaty Lender, shall include an indication to that effect in the
Assignment and Assumption. For the avoidance of doubt, the Agreement or an
Assignment and Assumption shall not be invalidated by any failure of a Lender to
comply with this Section 2.16(i).
(j)    Notification of Changes. The UK Borrower shall promptly, upon becoming
aware that it must make a UK withholding or deduction (or that there is any
change in the rate or the basis of such UK withholding or deduction) notify the
Administrative Agent accordingly. Similarly, a Lender shall notify the
Administrative Agent promptly on becoming so aware in respect of a payment
payable to that Lender. If the Administrative Agent receives such notification
from a Lender it shall notify the UK Borrower.
(k)    Value Added Tax.
(i)    All amounts set out or expressed in a Loan Document to be payable by any
party to any Lender which (in whole or in part) constitute the consideration for
a supply or supplies for VAT purposes shall be deemed to be exclusive of any VAT
which is chargeable on such supply or supplies, and accordingly, if VAT is or
becomes chargeable on any supply made by any Lender to any party under a Loan
Document and a Lender is required to account for the VAT, that party shall pay
to the Lender (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Lender shall promptly provide an appropriate VAT invoice to such party).
(ii)    Where a Loan Document requires any party to reimburse or indemnify a
Lender for any cost or expense, that party shall reimburse or indemnify (as the
case may be) such Lender for the full amount of such cost or expense, including
such part thereof as represents VAT, save to the extent that such Lender
reasonably determines that it is entitled to credit or repayment in respect of
such VAT from the relevant tax authority.
(iii)    Any reference in this Section 2.16(k) to any party shall, at any time
when such party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the United Kingdom Value Added Tax Act
1994 or an equivalent meaning given to such term under the grouping rules as
defined in the EC Council Directive 2006/112 or any national legislation
implementing that Directive).
(iv)    In relation to any supply made by a Lender or the Administrative Agent
to any party under any Loan Document, if reasonably requested by such Lender or
Administrative Agent, that party shall promptly provide such Lender or
Administrative Agent with details of that party’s VAT registration and such
other information as is reasonably requested in connection with such Lender’s or
Administrative Agent’s VAT reporting requirements in relation to such supply.
(l)    [Reserved].
(m)    [Reserved].
(n)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

-37-



--------------------------------------------------------------------------------








SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Section
2.14, 2.15 or 2.16, or otherwise) without condition or deduction for any
counterclaim, defense, recoupment or setoff prior to 2:00 p.m., New York City
time. Any amounts received after such time on any date may, in the discretion of
the Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Office
in Dollars and in immediately available funds, except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably based on the amount thereof among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably based on the amount thereof among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.
(c)    If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant in accordance with Section 9.04. Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.
(d)    Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrowers have not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate. A notice of the Administrative Agent to any Lender or the
Borrower with respect to any amount owing under this subsection (d) shall be
conclusive, absent manifest error.

-38-



--------------------------------------------------------------------------------








(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06, 2.17 or 9.03, then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid. The obligations of the Lenders hereunder
to make Loans and to make payments are several and not joint. The failure of any
Lender to make any Loan or to make any payment on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan or to make its payments.
SECTION 2.18    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.14, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the good faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment. Any Lender claiming reimbursement of such costs and expenses shall
deliver to the Company a certificate setting forth such costs and expenses in
reasonable detail which shall be conclusive absent manifest error.
(b)    If (1) any Lender requests compensation under Section 2.14, (2) the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
(3) any Lender is a Defaulting Lender, (4) any Lender fails to grant a consent
in connection with any proposed change, waiver, discharge or termination of the
provisions of this Agreement as contemplated by Section 9.02 for which the
consent of each Lender or each affected Lender is required but the consent of
the Required Lenders is obtained, (5) if any Lender is prohibited under
applicable Law from making or maintaining, or is not licensed to make or
maintain, the Loans or other applicable extensions of credit to the Company
(provided that the Company is incorporated in a Permitted Jurisdiction) in
accordance with this Agreement or does not consent to any request by the Company
to include additional jurisdiction (of incorporation, tax residence or
otherwise) as a “Permitted Jurisdiction” that is consented to by the Required
Lenders or (6) if any other circumstance exists hereunder that gives the
Borrowers the right to replace a Lender as a party hereto, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, but
excluding the consents required by, Section 9.04), all of its interests, rights
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 9.04 (unless otherwise agreed by the Administrative
Agent);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.15) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

-39-



--------------------------------------------------------------------------------








(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iv)    in the case of an assignment resulting from an event described in clause
(4) above, (A) the applicable assignee shall have consented to the applicable
amendment, waiver or consent and (B) after giving effect to such assignment (and
any other assignments made in connection therewith), each Lender shall have
consented to the applicable amendment, waiver or consent;
(v)    in the case of an assignment resulting from a circumstance described in
clause (5) above, (A) the applicable assignee shall be permitted under Law and
licensed to make and maintain the Loans to the Company in accordance with the
terms of this Agreement and (B) after giving effect to such assignment (and to
any other assignments made in connection therewith), each Lender shall be
permitted under applicable Law and licensed to make and maintain the Loans under
this Agreement; and
(vi)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
SECTION 2.19    [Intentionally Omitted].
SECTION 2.20    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrowers in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.17, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.
SECTION 2.21    Designated Borrower. Solely to the extent the Company is not a
Successor Borrower hereunder, Mylan may (upon not less than 15 Business Days’
prior written notice to the Administrative Agent and the Lenders (or such
shorter time as the Administrative Agent may agree)), subject to the provisions
of this Section 2.21, designate the Company as a Borrower hereunder to receive
Loans and make Borrowings hereunder by delivering to the Administrative Agent
(which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit F (the
“Designated Borrower Request and Assumption Agreement”). The Administrative
Agent and each Lender agree that the

-40-



--------------------------------------------------------------------------------








Company may become a “Designated Borrower” pursuant hereto without any
requirement of further consent from the Lenders or the Administrative Agent,
provided that (i) the Company is organized under the laws of a Permitted
Jurisdiction, (ii) the Company takes all such actions and executes and delivers
to the Administrative Agent (A) a joinder to this Agreement in the form of
Exhibit H, (B) all documents and other information reasonably requested by the
Lenders in order to allow the Lenders to comply with applicable “know your
customer” and anti-money laundering rules and regulations, including the Act,
(C) customary legal opinions substantially similar to those delivered pursuant
to Section 4.01(b) (with such changes as may be appropriate to reflect local law
concerns), (D) customary closing documents substantially similar to those
delivered pursuant to Section 4.01(c) and (E) other documentation required under
applicable Laws or this Section 2.21(a) or that may be reasonably required by
the Administrative Agent, (iii) each Lender, at the time of such designation,
shall be permitted under applicable Laws and shall be licensed to maintain a
Loan at the Company in accordance with the terms of this Agreement and the other
Loan Documents, or, if any such Lender is not so permitted, such Lender may be
replaced pursuant to Section 2.18, and (iv) the Company shall have all
governmental approvals and authorizations necessary to act, and perform its
obligations, as a Borrower in connection with this Agreement and the Loan
Documents. Subject to satisfaction of the requirements set forth above, the
Administrative Agent shall send a notice in substantially the form of Exhibit G
(the “Designated Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which the Company shall constitute a designated borrower for
purposes hereof (the Company, upon the satisfaction of such conditions, the
“Designated Borrower”), whereupon each of the Lenders agrees that the Designated
Borrower shall be a Borrower for all purposes of this Agreement.
SECTION 2.22    [Intentionally Omitted].
SECTION 2.23    Successor Borrower. Mylan may (upon not less than 15 Business
Days’ prior written notice to the Administrative Agent and the Lenders (or such
shorter time as the Administrative Agent may agree)), subject to the provisions
of this Section 2.23, designate the Company as a successor Borrower (the
“Successor Borrower”) and effective as of the date hereof, the Administrative
Agent and each Lender agree that the Company may become a “Successor Borrower”
pursuant hereto without any requirement of further consent from the Lenders or
the Administrative Agent, provided that (i) the Company expressly assumes all
the obligations of Mylan under this Agreement and the other Loan Documents to
which Mylan is then party pursuant to a document set forth under clause (A)
below, (ii) the Company is organized under the laws of a Permitted Jurisdiction,
(iii) the Company takes all such actions and executes and delivers to the
Administrative Agent (A) a joinder to this Agreement in the form of Exhibit H
and with respect to any promissory note, a new promissory note substantially in
the form of such existing promissory note, (B) all documents and other
information reasonably requested by the Lenders in order to allow the Lenders to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including the Act, (C) customary legal opinions substantially
similar to those delivered pursuant to Section 4.01(b) (with such changes as may
be appropriate to reflect local law concerns), (D) customary closing documents
substantially similar to those delivered pursuant to Section 4.01(c) and (E)
other documentation required under applicable Laws, (iv) each Lender, at the
time of such designation, shall be permitted under applicable Laws and shall be
licensed to maintain the Loans at the Company in accordance with the terms of
this Agreement and the other Loan Documents, or, if any such Lender is not so
permitted, such Lender may be replaced pursuant to the provisions of Section
2.18(b), (v) the Company shall have all governmental approvals and
authorizations necessary to act, and perform its obligations, as a Borrower in
connection with this Agreement and the Loan Documents, (vi) no Event of Default
exists or would result from the designation thereof and (vii) each Guarantor
shall have confirmed that its Guarantee shall apply to the Company’s obligations
under the Loan Documents, provided, further, that if the foregoing are
satisfied, (x) the Successor Borrower will succeed to, and be substituted for,
Mylan as the Borrower under this Agreement and (y) Mylan shall be released from
its obligations as a “Borrower”, but shall concurrently guarantee the
Obligations in favor of the Administrative Agent and the Lenders in accordance
with the provisions of Section 5.09 of this Agreement.

-41-



--------------------------------------------------------------------------------








SECTION 2.24    Extension of Maturity. The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not earlier than 45
days and not later than 20 days prior to the Maturity Date then in effect
hereunder (the “Existing Maturity Date”), request that the Existing Maturity
Date be extended to a date that is not later than the earlier of (i) December
19, 2017 and (ii) the Maturity Date (as defined in the Existing Term Credit
Agreement); provided that no such extension shall be effective if an Event of
Default shall then exist. An extension of the Maturity Date made pursuant to
this Section 2.24 (a) may be made at Borrower’s sole discretion, with no fee,
increase in Applicable Margin or other compensation to be payable to the
Administrative Agent or the Lenders in connection with such extension and (b) is
without derogation of the rights of the Administrative Agent or the Lenders
under ARTICLE VII hereof.
ARTICLE III    

Representations and Warranties
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Company and Mylan represent and warrant to the
Lenders on the Closing Date and as of the date such representations and
warranties are deemed to be made under Section 4.02 that:
SECTION 3.01    Organization; Powers; Subsidiaries. The Company and its Material
Subsidiaries are duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, have all requisite power and authority
to carry on their respective business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, are qualified to do business
in, and are in good standing (to the extent such concept is applicable) in,
every jurisdiction where such qualification is required. Schedule 3.01 hereto
identifies each Subsidiary of the Company on or as of a date no earlier than
five Business Days prior to the Closing Date. All of the outstanding shares of
capital stock and other equity interests on the Closing Date, to the extent
owned by Mylan or any Subsidiary, of each Material Subsidiary are validly issued
and outstanding and fully paid and nonassessable (if applicable) and all such
shares and other equity interests are owned, beneficially and of record, by
Mylan or such other Subsidiary on the Closing Date free and clear of all Liens,
other than Liens permitted under Section 6.02; provided that any untruth,
misstatement or inaccuracy of the foregoing representation in this sentence
shall only be deemed a breach of such representation to the extent such untruth,
misstatement or inaccuracy is material to the interests of the Lenders. As of
the Closing Date, there are no outstanding commitments or other obligations of
Mylan or any Subsidiary to issue, and no options, warrants or other rights of
any Person other than Mylan or any Subsidiary to acquire, any shares of any
class of capital stock or other equity interests of any Material Subsidiary,
except as disclosed on Schedule 3.01.
SECTION 3.02    Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, limited liability company or partnership powers and have
been duly authorized by all necessary corporate or other organizational and, if
required, stockholder action. The Loan Documents have been duly executed and
delivered by each Loan Party party thereto and constitute a legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Debtor Relief Laws and subject
to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (A) the approvals,
consents, registrations, actions and filings which have been duly obtained,
taken, given or made and are in full force and effect and (B) those approvals,
consents, registrations or other actions or

-42-



--------------------------------------------------------------------------------








filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect, (b) will not violate (i) any applicable law
or regulation or order of any Governmental Authority or (ii) the charter,
by-laws or other organizational documents of any Loan Party, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party, and (d) will not
result in the creation or imposition of any Lien on any material asset of any
Loan Party (other than pursuant to the Loan Documents and Liens permitted by
Section 6.02); except with respect to any violation or default referred to in
clause (b)(i) or (c) above, to the extent that such violation or default could
not reasonably be expected to have a Material Adverse Effect.
SECTION 3.04    Financial Statements; Financial Condition; No Material Adverse
Change.
(a)    Mylan has heretofore furnished to the Lenders (i) the consolidated
balance sheet and statements of earnings, stockholders equity and cash flows of
Mylan (x) for each of the three fiscal years ended December 31, 2012, December
31, 2013 and December 31, 2014 reported on by Deloitte & Touche LLP, independent
public accountants, and (y) as of, and for the fiscal quarter ended, March 31,
2015, certified by its chief financial officer which financial statements
present fairly, in all material respects, the consolidated financial position
and results of operations and cash flows of Mylan as of such dates and for such
periods in accordance with GAAP.
(b)    Since December 31, 2014, there has been no material adverse change in the
business, assets, properties or financial condition of the Company and its
Subsidiaries, taken as a whole.
SECTION 3.05    Properties.
(a)    Each Loan Party has good and marketable title to, or valid leasehold
interests in, all its material real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
title or interest could not reasonably be expected to have a Material Adverse
Effect.
(b)    The Company and its Subsidiaries own, or are licensed or possesses the
right to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to the operation of the business of the Company
and its Subsidiaries, taken as a whole, and, to the knowledge of the Company,
the use thereof by the Company and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries as to
which there is a reasonable possibility of an adverse determination that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters). There are no labor
controversies pending against or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any applicable Environmental

-43-



--------------------------------------------------------------------------------








Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
SECTION 3.07    Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all agreements and
other instruments (excluding agreements governing Indebtedness) binding upon it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.08    Investment Company Status. Neither the Company nor any other
Loan Party is required to register as an “investment company” as defined in the
Investment Company Act of 1940.
SECTION 3.09    Taxes. Each of the Company and its Subsidiaries has filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes (including any Taxes in the capacity of
a withholding agent) required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Company or such Subsidiary, as applicable, has set aside on its books reserves
to the extent required by GAAP or (b) to the extent that the failure to do so
could not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.
SECTION 3.10    Solvency. On the Closing Date after giving effect to the
Transactions, the Company and its Subsidiaries, on a consolidated basis, are
Solvent.
SECTION 3.11    [Reserved].
SECTION 3.12    Disclosure. None of the reports, financial statements,
certificates or other written information (excluding any financial projections
or pro forma financial information and information of a general economic or
general industry nature) furnished by or on behalf of the Company to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), when taken as a whole and when taken together with
the Company’s SEC filings at such time, contains as of the date such statement,
information, document or certificate was so furnished any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The projections and pro forma financial information contained in the
materials referenced above have been prepared in good faith based upon
assumptions believed by management of the Company to be reasonable at the time
made, it being recognized by the Lenders that such financial information is not
to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount.
SECTION 3.13    Federal Reserve Regulations. No part of the proceeds of the
Loans have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 3.14    PATRIOT Act. Each of the Loan Parties and each of their
respective Subsidiaries are in compliance, in all material respects, with the
Act. No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

-44-



--------------------------------------------------------------------------------








SECTION 3.15    OFAC.
(a)    Neither the Company, nor any Subsidiary is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by OFAC (an “OFAC Listed Person”) or a Person sanctioned by the United
States of America pursuant to any of the regulations administered or enforced by
OFAC (31 C.F.R., Subtitle B, Chapter V, as amended); or (ii) a department,
agency or instrumentality of, or is otherwise controlled by or acting on behalf
of, directly or indirectly, (x) any OFAC Listed Person, or (y) the government of
a country the subject of comprehensive U.S. economic sanctions administered by
OFAC (collectively, “OFAC Countries”).
(b)    The Company represents and covenants that neither the Loans, nor the
proceeds from the Loans, will be used, to lend, contribute, provide or has
otherwise been made or will otherwise be made available for the purpose of
funding any activity or business in any OFAC Countries or for the purpose of
funding any prohibited activity or business of any Person located, organized or
residing in any OFAC Country or who is an OFAC Listed Person, absent valid and
effective license and permits issued by the government of the United States or
otherwise in accordance with applicable Laws, or in any other manner that will
result in any violation by any Lender, the Arrangers or the Administrative Agent
of the sanctions administered or enforced by OFAC (31 C.F.R., Subtitle B,
Chapter V, as amended).
SECTION 3.16    Representations as to Foreign Obligors. Each of the Company and
each Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:
(a)    Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.
(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced and (ii) any charge or tax as has
been timely paid.
(c)    [Reserved].
(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of

-45-



--------------------------------------------------------------------------------








the jurisdiction in which such Foreign Obligor is organized and existing, not
subject to any notification or authorization except (i) such as have been made
or obtained or (ii) such as cannot be made or obtained until a later date
(provided that any notification or authorization described in clause (ii) shall
be made or obtained as soon as is reasonably practicable).
ARTICLE IV
Conditions
SECTION 4.01    Closing Date Borrowing. The obligations of the Lenders to make
the Closing Date Term Loan on the Closing Date are subject to each of the
following conditions being satisfied on or prior to the Closing Date:
(a)    The Administrative Agent (or its counsel) shall have received from (i)
each party thereto either (A) a counterpart of this Agreement signed on behalf
of such party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic mail transmission
in accordance with Section 9.01) that such party has signed a counterpart of
this Agreement;
(b)    The Administrative Agent shall have received the executed legal opinions
of (i) Cravath, Swaine & Moore LLP, special New York counsel to Mylan and the
Company, (ii) Bradley L. Wideman, Esq., Associate General Counsel Securities to
Mylan, and (iii) NautaDutilh New York, P.C., special Dutch counsel to the
Company, each in a form reasonably satisfactory to the Administrative Agent.
Mylan and the Company hereby request such counsel to deliver such opinion;
(c)    The Administrative Agent shall have received such customary closing
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing (to
the extent applicable) of the Company and Mylan, the authorization of the
Transactions and any other legal matters relating to the Company and Mylan, the
Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel;
(d)    [Reserved];
(e)    The Administrative Agent shall have received a certificate attesting to
the Solvency of the Company and its Subsidiaries (taken as a whole) on the
Closing Date after giving effect to the Transactions, from a Financial Officer
of the Company;
(f)    The Lenders shall have received on or prior to the Closing Date all
documentation and other information reasonably requested in writing by them at
least two business days prior to the Closing Date in order to allow the Lenders
to comply with the Act;
(g)    The Administrative Agent and the Arrangers shall have received all fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by Mylan hereunder;
(h)    The Administrative Agent shall have received Notes executed by Mylan in
favor of each Lender requesting Notes at least three Business Days prior to the
Closing Date; and
(i)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each of the Company and Mylan certifying (A) that the
representations and warranties of the Company and Mylan set forth in this
Agreement and the other Loan Documents are be true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality shall be true and correct in all respects) on the Closing Date, both
before and after giving effect to the funding of the

-46-



--------------------------------------------------------------------------------








Closing Date Term Loan on the Closing Date, (B) that no Default or Event of
Default shall have occurred or would occur and be continuing, both before and
after giving effect to the funding of the Closing Date Term Loan on the Closing
Date and (C) that there has been no event or circumstance since the date of the
audited financial statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect.
Without limiting the generality of the provisions of the last sentence of clause
(c) of Article VIII, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
SECTION 4.02    Delayed Draw Borrowing. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (but not a conversion or continuation of
Loans) following the Closing Date is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Company and Mylan set forth in
this Agreement and the other Loan Documents shall be true and correct in all
material respects (except to the extent that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) on
and as of the date of such Borrowing, except (i) where any representation and
warranty is expressly made as of a specific earlier date, such representation
and warranty shall be true in all material respects as of any such earlier date
and (ii) the representations and warranties set forth in Section 3.04(b) and
3.06 shall not be required to be made for any Borrowing following the Closing
Date.
(b)    At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Company and Mylan on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section 4.02.
ARTICLE V
Affirmative Covenants
From the Closing Date until the principal of and interest on the Loans and all
fees payable hereunder shall have been paid in full, the Company covenants and
agrees with the Lenders that:
SECTION 5.01    Financial Statements and Other Information. The Company will
furnish to the Administrative Agent (who shall promptly furnish a copy to each
Lender):
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Company, commencing with the fiscal year ending
December 31, 2014, the audited consolidated balance sheet of the Company and its
Consolidated Subsidiaries and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial position and results of operations of the
Company and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;

-47-



--------------------------------------------------------------------------------








(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company, commencing with the fiscal quarter ending June 30, 2015, the unaudited
consolidated balance sheet of the Company and its Consolidated Subsidiaries and
related statements of operations and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial position and results of operations of the
Company and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate substantially in the form of Exhibit D executed by a
Financial Officer of the Company (x) certifying as to whether, to the knowledge
of such Financial Officer after reasonable inquiry, a Default has occurred and
is continuing and, if so, specifying the details thereof and any action taken or
proposed to be taken with respect thereto; and (y) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.07;
(d)    [Reserved].
(e)    promptly after the same become publicly available, copies of all annual,
quarterly and current reports and proxy statements filed by the Company or any
Subsidiary with the SEC, or any Governmental Authority succeeding to any or all
of the functions of the SEC; and
(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.
Financial statements and other information required to be delivered pursuant to
Sections 5.01(a), 5.01(b) and 5.01(e) shall be deemed to have been delivered if
such statements and information shall have been posted by the Company on its
website or shall have been posted on IntraLinks or similar site to which all of
the Lenders have been granted access or are publicly available on the SEC’s
website pursuant to the EDGAR system.
The Company acknowledges that (a) the Administrative Agent will make available
information to the Lenders by posting such information on DebtDomain,
IntraLinks, Syndtrak, ClearPar, or similar electronic means and (b) certain of
the Lenders may be “public side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Company, its
Subsidiaries or their securities) (each, a “Public Lender”). The Company agrees
to identify that portion of the information to be provided to Public Lenders
hereunder as “PUBLIC” and that such information will not contain material
non-public information relating to the Company or its Subsidiaries (or any of
their securities).
SECTION 5.02    Notices of Material Events. The Company will furnish to the
Administrative Agent (for prompt notification to each Lender) prompt (but in any
event within five (5) Business Days) written notice after any Financial Officer
of the Company obtains knowledge of the following:
(a)    the occurrence of any continuing Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect; and

-48-



--------------------------------------------------------------------------------








(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. The Company will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (i) its legal
existence, and (ii) the rights, licenses, permits, privileges and franchises
material to the conduct of its business, except, in the case of the preceding
clause (ii), to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any transaction that is not otherwise prohibited under Section
6.03.
SECTION 5.04    Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations (other than Indebtedness), including
Tax liabilities, before the same shall become delinquent or in default, except
where (a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Company or such Subsidiary has set aside on
its books reserves with respect thereto to the extent required by GAAP or (b)
the failure to make payment could not reasonably be expected to, individually or
in the aggregate, result in a Material Adverse Effect.
SECTION 5.05    Maintenance of Properties; Insurance. The Company will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all Property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, except if
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies or through self-insurance, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
SECTION 5.06    Inspection Rights. The Company will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or, during the continuance of an Event of Default, any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its senior officers and use commercially reasonable efforts
to make its independent accountants available to discuss the affairs, finances
and condition of the Company, all at such reasonable times and as often as
reasonably requested and in all cases subject to applicable Law and the terms of
applicable confidentiality agreements and to the extent the Company reasonably
determines that such inspection, examination or discussion will not violate or
result in the waiver of any attorney-client privilege ; provided that (i) the
Lenders will conduct such requests for visits and inspections through the
Administrative Agent and (ii) unless an Event of Default has occurred and is
continuing, such visits and inspections can occur no more frequently than once
per year. The Administrative Agent and the Lenders shall give the Company the
opportunity to participate in any discussions with the Company’s independent
accountants.
SECTION 5.07    Compliance with Laws. The Company will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws), except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.08    Use of Proceeds. The proceeds of the Loans will be used (a) to
refinance all indebtedness (including accrued and unpaid interest, plus any
reasonable premium, fees and expenses reasonably incurred in connection with
such refinancing) in respect of Mylan’s (i) 7.875% senior notes due

-49-



--------------------------------------------------------------------------------








2020 and (ii) 3.75% cash convertible notes due 2015 and (b) to the extent not
applied in accordance with clause (a) hereof, to refinance other outstanding
Indebtedness under the Company’s and/or Mylan’s credit facilities. No part of
the proceeds of the Loans will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 5.09    Guarantees.
(a)    Following the Closing Date, in the event that any Subsidiary of the
Company incurs (as co-borrower or co-issuer with Mylan or the Company, as
applicable) or guarantees any Indebtedness of Mylan or the Company, as
applicable, owed to a Person other than Mylan, the Company or any Subsidiary, in
excess of an aggregate principal amount of $350,000,000 for all such
Indebtedness of such Subsidiary with respect to Mylan or the Company, then the
Company shall cause each such Subsidiary to Guarantee the Obligations in favor
of the Administrative Agent for the benefit of the Administrative Agent and the
Lenders and shall cause each such Subsidiary to deliver to the Administrative
Agent (A) a joinder to this Agreement in the form attached as Exhibit I, (B) all
documents and other information reasonably requested by the Lenders in order to
allow the Lenders to comply with the Act, (C) customary legal opinions
substantially similar to those delivered pursuant to Section 4.01(b) (with such
changes as may be appropriate to reflect local law concerns), (D) customary
closing documents substantially similar to those delivered pursuant to Section
4.01(c) and (E) other documentation required under applicable Laws; provided
that, in the event that (i) Mylan and the Company are not each a Borrower under
this Agreement (either Mylan or the Company, as applicable, that is not then a
Borrower, the “Non-Borrower Party”) and (ii) the applicable Indebtedness
guaranteed by such Subsidiary is only of the Non-Borrower Party, such Subsidiary
shall not be required to guarantee the Obligations if the Company reasonably
determines that such Guarantee is prohibited by, or would be unduly burdensome
under, applicable Laws or would result in an adverse tax consequence to the
Company or any of its Subsidiaries (it being understood that any such guarantee
of Indebtedness by such Subsidiary shall be subject to the provisions of Section
6.01 of this Agreement), provided further that, in the event that the
Administrative Agent receives evidence reasonably satisfactory to it that any
such Guarantor has been released from such obligations in excess of an aggregate
principal amount of $350,000,000 for all such Indebtedness of such Subsidiary,
then at the request of the Company, such Guarantor shall be released from the
Guarantee Agreement (and for the avoidance of doubt, such release shall not
require the approval of the Lenders) so long as at the time of and after giving
effect to such release, all of such Guarantor’s then outstanding Indebtedness
would then be permitted to be incurred at such time under Section 6.01 (other
than, in the case of Mylan, Section 6.01(p)) (treating, for this purpose, all
Indebtedness of such Guarantor as being incurred at the time of such release).
(b)    Subject to the release provisions in Section 5.09(a), concurrently with
the release of Mylan from its obligations as a “Borrower” under this Agreement
pursuant to Section 2.23, Mylan shall Guarantee the Obligations in favor of the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
and shall constitute a “Guarantor” for all purposes under this Agreement and
shall deliver an affirmation agreement and such other documentation in
connection with such Guarantee as may be otherwise required under applicable
Laws.
(c)    The Company acknowledges and agrees that (i) subject to the release
provided in Section 5.09(a), Mylan will, at all times, be a Loan Party under
this Agreement and (ii) the Company will at all times be a Loan Party under this
Agreement.
ARTICLE VI
Negative Covenants

-50-



--------------------------------------------------------------------------------








From the Closing Date until the principal of and interest on the Loans and all
fees payable hereunder have been paid in full, the Company covenants and agrees
with the Lenders that:
SECTION 6.01    Indebtedness. The Company will not permit any Subsidiary that is
not a Loan Party to create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness created under the Loan Documents;
(b)    Indebtedness existing on the Closing Date and set forth in Schedule 6.01
or that could be incurred on the Closing Date pursuant to commitments set forth
in Schedule 6.01 and Permitted Refinancing Indebtedness in respect of
Indebtedness permitted by this clause (b);
(c)    (i) Indebtedness of any Subsidiary that is not a Loan Party owing to (x)
a Loan Party or (y) any other Subsidiary; and (ii) Guarantees of Indebtedness of
any other Subsidiary that is not a Loan Party by any other Subsidiary, to the
extent such Indebtedness is otherwise permitted under this Agreement;
(d)    (i) Indebtedness incurred to finance the acquisition, construction,
repair, replacement or improvement of any fixed or capital assets, including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (A) such Indebtedness is incurred prior
to or within two hundred seventy (270) days after such acquisition or the
completion of such construction, repair, replacement or improvement and (B) the
aggregate principal amount of Indebtedness permitted by this clause (d) shall
not exceed the greater of (x) $150,000,000 and (y) 1.05% of Consolidated Total
Assets, determined as of the last day of the most recent fiscal quarter prior to
the date such Indebtedness is incurred for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) and (ii) any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by clause (i) of this clause
(d);
(e)    Indebtedness in respect of letters of credit (including trade letters of
credit), bank guarantees or similar instruments issued or incurred in the
ordinary course of business, including in respect of card obligations or any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers, workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;
(f)    Indebtedness incurred pursuant to Permitted Receivables Facilities;
provided that the Attributable Receivables Indebtedness thereunder shall not
exceed at any time outstanding (x) $600,000,000, in the case of all Domestic
Subsidiaries and (y) $250,000,000, in the case of all other Subsidiaries;
(g)    Indebtedness under Swap Agreements entered into in the ordinary course of
business and not for speculative purposes;
(h)    Indebtedness in respect of bid, performance, surety, stay, customs,
appeal or replevin bonds or performance and completion guarantees and similar
obligations issued or incurred in the ordinary course of business, including
guarantees or obligations of any Subsidiary with respect to letters of credit,
bank guarantees or similar instruments supporting such obligation, in each case,
not in connection with Indebtedness for money borrowed;
(i)    Indebtedness in respect of judgments, decrees, attachments or awards that
do not constitute an Event of Default under clause (k) of Article VII;

-51-



--------------------------------------------------------------------------------








(j)    Indebtedness consisting of bona fide purchase price adjustments,
earn-outs, indemnification obligations, obligations under deferred compensation
or similar arrangements and similar items incurred in connection with
acquisitions and asset sales not prohibited by Section 6.05 or 6.03;
(k)    Indebtedness in respect of letters of credit denominated in currencies
other than Dollars in an aggregate amount outstanding not to exceed the greater
of the foreign currency equivalent of (x) $125,000,000 and (y) 0.85% of
Consolidated Total Assets, determined as of the last day of the most recent
fiscal quarter prior to the date such Indebtedness is incurred for which
financial statements have been delivered pursuant to Section 5.01(a) or (b);
(l)    Indebtedness in respect of card obligations, netting services, overdraft
protections and similar arrangements in each case in connection with deposit
accounts;
(m)    Indebtedness consisting of (x) the financing of insurance premiums with
the providers of such insurance or their affiliates or (y) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;
(n)    Foreign Jurisdiction Deposits;
(o)    (i) so long as the Borrower is in compliance with Section 6.07 on a Pro
Forma Basis as of the last day of the most recently completed Test Period (for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b)), other Indebtedness in an aggregate amount, when aggregated with the amount
of Indebtedness of the Loan Parties secured by Liens pursuant to Section
6.02(r), not to exceed the greater of (x) $900,000,000 and (y) 15% of
Consolidated Net Tangible Assets, determined as of the last day of the most
recent fiscal quarter prior to the date such Indebtedness is incurred for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) and
(ii) Permitted Refinancing Indebtedness in respect of Indebtedness permitted by
clause (i) of this clause (o);
(p)    (i) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary and not created in contemplation thereof; provided that, after giving
effect to the acquisition of such Person, on a Pro Forma Basis, the Borrowers
would be in compliance with Section 6.07 as of the last day of the most recent
fiscal year or fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.10(b) and (ii) any Permitted Refinancing
Indebtedness in respect of Indebtedness permitted by this clause (p);
(u)    Indebtedness supported by a letter of credit under the Revolving Credit
Agreement, in a principal amount not to exceed the face amount of such letter of
credit;
(r)    Indebtedness in respect of Investments permitted by Section 6.05(q);
(s)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (r) above;
(t)    any liability arising by operation of Law as a result of the existence of
a fiscal unity (fiscale eenheid) for Dutch tax purposes of which any Subsidiary
is or has been a member; and
(u)    any Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Netherlands Civil Code in respect of a group company of the
Company and any residual liability with respect to such guarantees arising under
Section 2:404 of the Netherlands Civil Code.

-52-



--------------------------------------------------------------------------------








SECTION 6.02    Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any Property now owned
or hereafter acquired by it, except:
(a)    Permitted Encumbrances;
(b)    any Lien on any Property of the Company or any Subsidiary existing on the
Closing Date and set forth in Schedule 6.02 and any modifications, replacements,
renewals or extensions thereof; provided that (i) such Lien shall not apply to
any other Property of the Company or any other Subsidiary other than (A)
improvements and after-acquired Property that is affixed or incorporated into
the Property covered by such Lien or financed by Indebtedness permitted under
Section 6.01, and (B) proceeds and products thereof, and (ii) such Lien shall
secure only those obligations which it secures on the Closing Date and any
Permitted Refinancing Indebtedness in respect thereof;
(c)    any Lien existing on any Property prior to the acquisition thereof by the
Company or any Subsidiary or existing on any Property of any Person that becomes
a Subsidiary after the Closing Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other Property of the Company
or any other Subsidiary (other than the proceeds or products of the Property
covered by such Lien and other than improvements and after-acquired property
that is affixed or incorporated into the Property covered by such Lien) and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and Permitted Refinancing Indebtedness in respect thereof;
(d)    (i) Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by the Company or any Subsidiary; provided that (i) such
security interests secure Indebtedness incurred to fund the acquisition of such
assets in an aggregate principal amount not to exceed the greater of
$150,000,000 and 1.05% of Consolidated Total Assets (determined as of the last
day of the most recent fiscal quarter prior to the date such Indebtedness is
incurred for which financial statements have been delivered pursuant to Section
5.01(a) or (b) (or any Permitted Refinancing Indebtedness in respect of the
foregoing)), (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within two hundred seventy (270) days after such
acquisition or the completion of such construction, repair or replacement or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other Property of the Company or any
Subsidiary, except for accessions to such fixed or capital assets covered by
such Lien, Property financed by such Indebtedness and the proceeds and products
thereof; provided further that individual financings of fixed or capital assets
provided by one lender may be cross-collateralized to other financings of fixed
or capital assets provided by such lender;
(e)    rights of setoff and similar arrangements and Liens in favor of
depository and securities intermediaries to secure obligations owed in respect
of card obligations or any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfers of funds and fees and similar amounts related to bank accounts
or securities accounts (including Liens securing letters of credit, bank
guarantees or similar instruments supporting any of the foregoing);
(f)    Liens on Receivables and Permitted Receivables Facility Assets securing
Indebtedness arising under Permitted Receivables Facilities; provided that a
Lien shall be permitted to be incurred pursuant to this clause (f) only if at
the time such Lien is incurred the aggregate principal amount of the obligations
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (f) would not exceed (x) $600,000,000, in the case of all Domestic
Subsidiaries and (y) $250,000,000, in the case of all other Subsidiaries;

-53-



--------------------------------------------------------------------------------








(g)    Liens (i) on “earnest money” or similar deposits or other cash advances
in connection with acquisitions permitted by Section 6.05 or (ii) consisting of
an agreement to dispose of any Property in a disposition permitted under this
Agreement including customary rights and restrictions contained in such
agreements;
(h)    Liens on cash, cash equivalents or other assets securing Indebtedness
permitted by Section 6.01(g);
(i)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Company or any Subsidiary or (ii) secure any
Indebtedness;
(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(k)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, including Liens encumbering reasonable
customary initial deposits and margin deposits;
(l)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by a Loan Party or any
Subsidiary in the ordinary course of business;
(m)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05;
(n)    rights of setoff relating to purchase orders and other agreements entered
into with customers of the Company or any Subsidiary in the ordinary course of
business;
(o)    ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Subsidiaries are located and other Liens
affecting the interest of any landlord (and any underlying landlord) of any real
property leased by the Company or any Subsidiary;
(p)    Liens on equipment owned by the Company or any Subsidiary and located on
the premises of any supplier and used in the ordinary course of business and not
securing Indebtedness;
(q)    any restriction or encumbrance with respect to the pledge or transfer of
the Equity Interests of a joint venture;
(r)    Liens not otherwise permitted by this Section 6.02, provided that a Lien
shall be permitted to be incurred pursuant to this clause (r) only if at the
time such Lien is incurred the aggregate principal amount of Indebtedness
secured at such time (including such Lien) by Liens outstanding pursuant to this
clause (r) (when taken together, without duplication, with the amount of
obligations outstanding pursuant to Section 6.01(o)) would not exceed the
greater of (x) $900,000,000 and (y) 15% of Consolidated Net Tangible Assets,
determined as of the last day of the most recent fiscal quarter prior to the
date such Indebtedness is incurred for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or any Permitted Refinancing
Indebtedness in respect of the foregoing);
(s)    Liens on any Property of the Company or any Subsidiary in favor of the
Company or any other Subsidiary;

-54-



--------------------------------------------------------------------------------








(t)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(u)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Company and its
Subsidiaries in the ordinary course of business;
(v)    Liens, pledges or deposits made in the ordinary course of business to
secure liability to insurance carriers;
(w)    Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unpaid insurance premiums under the
insurance policy related to such insurance premium financing arrangement;
(x)    Liens on Cash Equivalents deposited as cash collateral on letters of
credit as contemplated by the Revolving Credit Agreement;
(y)    Liens on any Property of any Subsidiary that is not a Loan Party securing
Indebtedness of such Subsidiary that is otherwise permitted under Section 6.01;
(z)    Liens on equity interests of any Person formed for the purposes of
engaging in activities in the renewable energy sector (including refined coal)
that qualify for federal tax benefits allocable to the Company and its
Subsidiaries in which the Company or any Subsidiary has made an investment and
Liens on the rights of the Company and its Subsidiaries under any agreement
relating to any such investment; and
(aa)    any Lien including any netting or set-off, arising by operation of Law
as a result of the existence of a fiscal unity (fiscale eenheid) for Dutch tax
purposes of which any Subsidiary is or has been a member.
SECTION 6.03    Fundamental Changes. No Borrower will merge into or consolidate
with or transfer all or substantially all of its assets to any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing, any
Borrower may be consolidated with or merged into any Person; provided that any
Investment in connection therewith is otherwise permitted by Section 6.05; and
provided further that, simultaneously with such transaction, (x) the Person
formed by such consolidation or into which a Borrower is merged shall expressly
assume all obligations of such Borrower under the Loan Documents, (y) the Person
formed by such consolidation or into which a Borrower is merged shall be a
corporation organized under the laws of either (x) a State in the United States,
(y) the jurisdiction of organization of such Borrower or (z) a Permitted
Jurisdiction (provided, that, at such time, each Lender shall be permitted under
applicable Laws and shall be licensed to maintain the Loans at such Person in
such Permitted Jurisdiction in accordance with the terms of this Agreement and
the other Loan Documents) and shall take all actions as may be required to
preserve the enforceability of the Loan Documents and (z) such Borrower shall
have delivered to the Administrative Agent an officer’s certificate and an
opinion of counsel, each stating that such merger or consolidation and such
supplement to this Agreement comply with this Agreement.
SECTION 6.04    Restricted Payments. The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Company or any Subsidiary
may declare and pay dividends or other distributions with respect

-55-



--------------------------------------------------------------------------------








to its Equity Interests payable solely in additional shares of its Qualified
Equity Interests or options to purchase Qualified Equity Interests; (b)
Subsidiaries may declare and make Restricted Payments ratably with respect to
their Equity Interests; (c) the Company may make Restricted Payments pursuant to
and in accordance with stock option plans or other benefit plans for present or
former officers, directors, consultants or employees of the Company and its
Subsidiaries in an amount not to exceed $20,000,000 in any fiscal year (with any
unused amount of such base amount available for use in the next succeeding
fiscal year); (d) the Company may make Restricted Payments so long as no Event
of Default has occurred and is continuing; (e) repurchases of Equity Interests
in any Loan Party or any Subsidiary deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants; (f) the payment of cash in lieu of the
issuance of fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exercisable for Qualified Equity
Interests of the Company; (g) payments made to exercise, settle or terminate any
Permitted Warrant Transaction (A) by delivery of the Company’s common stock, (B)
by set-off against the related Permitted Bond Hedge Transaction, or (C) with
cash payments in an aggregate amount not to exceed the aggregate amount of any
payments received by the Company or any of its Subsidiaries pursuant to the
exercise, settlement or termination of any related Permitted Bond Hedge
Transaction, less any cash payments made with respect to any related Permitted
Convertible Indebtedness and, in the case of any Permitted Warrant Transaction
related to the Cash Convertible Notes, any cash payments made, in each case, to
the extent that the aggregate amount of such payments exceeds the stated
principal amount of the Cash Convertible Notes; (h) payments made in connection
with any Permitted Bond Hedge Transaction; and (i) the Company may make
Restricted Payments pursuant to the arrangements set forth in Schedule 6.04.
SECTION 6.05    Investments. The Company will not, and will not allow any of its
Subsidiaries to make or hold any Investments, except:
(a)    Investments by the Company or a Subsidiary in cash and Cash Equivalents;
(b)    loans or advances to officers, directors, consultants and employees of
the Company and the Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of the Company, provided that the amount of such loans and advances
shall be contributed to the Company in cash as common equity, and (iii) for
purposes not described in the foregoing subclauses (i) and (ii), in an aggregate
principal amount outstanding not to exceed $10,000,000;
(c)    Investments by the Company or any Subsidiary in the Company or any
Subsidiary;
(d)    (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and (ii) Investments (including debt
obligations and Equity Interests) received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business or received in connection with
the bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers
arising in the ordinary course of business or upon the foreclosure with respect
to any secured Investment or other transfer of title with respect to any secured
Investment;
(e)    (i) Investments existing or contemplated on the Closing Date and set
forth on Schedule 6.05(e) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the Closing
Date by the Company or any Subsidiary in the Company or any other Subsidiary and
any modification, renewal or extension thereof; provided that the amount of the
original

-56-



--------------------------------------------------------------------------------








Investment is not increased except by the terms of such Investment or as
otherwise permitted by this Section 6.05;
(f)    Investments in Swap Agreements in the ordinary course of business;
(g)    Investments in the ordinary course of business in prepaid expenses,
negotiable instruments held for collection and lease, utility and worker’s
compensation, performance and other similar deposits provided to third parties;
(h)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit;
(i)    Investments in the ordinary course of business consisting of the
licensing or contribution of intellectual property pursuant to development,
marketing or manufacturing agreements or arrangements or similar agreements or
arrangements with other Persons;
(j)    any Investment; provided that no Event of Default has occurred and is
continuing at the time such Investment is made;
(k)    advances of payroll payments, fees or other compensation to officers,
directors, consultants or employees, in the ordinary course of business;
(l)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of the Company;
(m)    lease, utility and other similar deposits in the ordinary course of
business;
(n)    [Reserved]
(o)    customary Investments in connection with Permitted Receivables
Facilities;
(p)    Permitted Bond Hedge Transactions which constitute Investments;
(q)    Investments in limited liability companies formed for the purposes of
engaging in activities in the renewable energy sector (including refined coal)
that qualify for Federal tax benefits allocable to the Company and its
Subsidiaries, including capital contributions and purchase price payments in
respect thereof, so long as the Company determines in good faith that the amount
of such tax benefits is expected to exceed the amount of such Investments;
provided that, in the event that all Investments made in reliance on this clause
(q) exceeds $125,000,000 in any fiscal year of the Company, the Company shall
promptly provide the Administrative Agent with a certificate signed by a
Financial Officer setting forth a reasonably detailed calculation of the amount
of such Investments made (or to be made) in such fiscal year and the expected
tax benefits from such Investments; and
(r)    Investments resulting from the receipt of promissory notes and other
non-cash consideration in connection with any disposition not prohibited under
this Agreement or Restricted Payments permitted by Section 6.04, so long as no
Event of Default has occurred and is continuing at the time of such agreement
relating to such disposition or Restricted Payment.
SECTION 6.06    Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property to, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) at prices

-57-



--------------------------------------------------------------------------------








and on terms and conditions substantially as favorable to the Company or such
Subsidiary (in the good faith determination of the Company) as could reasonably
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Company and its Subsidiaries and any entity
that becomes a Subsidiary as a result of such transaction not involving any
other Affiliate, (c) the payment of customary compensation and benefits and
reimbursements of out-of-pocket costs to, and the provision of indemnity on
behalf of, directors, officers, consultants, employees and members of the Boards
of Directors of the Company or such Subsidiary, (d) loans and advances to
officers, directors, consultants and employees in the ordinary course of
business, (e) Restricted Payments and other payments permitted under Section
6.04, (f) employment, incentive, benefit, consulting and severance arrangements
entered into (i) in the ordinary course of business or (ii) set forth in
Schedule 6.06, in each case, with officers, directors, consultants and employees
of the Company or its Subsidiaries, (g) the transactions pursuant to the
agreements set forth in Schedule 6.06 or any amendment thereto to the extent
such an amendment, taken as a whole, is not adverse to the Lenders in any
material respect (as determined in good faith by the Company), (h) the payment
of fees and expenses related to the Transactions, (i) the issuance of Qualified
Equity Interests of the Company and the granting of registration or other
customary rights in connection therewith, (j) the existence of, and the
performance by the Company or any Subsidiary of its obligations under the terms
of, any limited liability company agreement, limited partnership or other
organizational document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which is set forth on Schedule 6.06, and similar
agreements that it may enter into thereafter, provided that the existence of, or
the performance by the Company or any Subsidiary of obligations under, any
amendment to any such existing agreement or any such similar agreement entered
into after the Closing Date shall only be permitted by this Section 6.06(j) to
the extent not more adverse to the interest of the Lenders in any material
respect when taken as a whole (in the good faith determination of the Company)
than any of such documents and agreements as in effect on the Closing Date, (k)
consulting services to joint ventures in the ordinary course of business and any
other transactions between or among the Company, its Subsidiaries and joint
ventures in the ordinary course of business, (l) transactions with landlords,
customers, clients, suppliers, joint venture partners or purchasers or sellers
of goods and services, in each case in the ordinary course of business and not
otherwise prohibited by this Agreement, (m) transactions effected as a part of a
Qualified Receivables Transaction, (n) the provision of services to directors or
officers of the Company or any of its Subsidiaries of the nature provided by the
Company or any of its Subsidiaries to customers in the ordinary course of
business and (o) transactions approved by the Audit Committee of the Board of
Directors of the Company in accordance with the Company’s policy regarding
related party transactions in effect from time to time.
SECTION 6.07    Financial Covenant. The Company will not permit the Consolidated
Leverage Ratio as of any March 31, June 30, September 30 or December 31
occurring after the Closing Date to exceed 3.75 to 1.00; provided that in lieu
of the foregoing (a) for any such date occurring after a Qualified Acquisition
(other than the Perrigo Acquisition) and on or prior to the last day of the
third full fiscal quarter of the Company after the consummation of such
Qualified Acquisition, the Company will not permit the Consolidated Leverage
Ratio as of such date to exceed 4.25 to 1.00 and (b) if the Perrigo Acquisition
Closing Date occurs, for each of the four Test Periods beginning with the Test
Period in which the Perrigo Acquisition Closing Date occurs, the Company will
not permit the Consolidated Leverage Ratio as of such date to exceed 4.75 to
1.00 as of the applicable March 31, June 30, September 30 or December 31, and
for each of the next two Test Periods, the Company will not permit the
Consolidated Leverage Ratio as of such date to exceed 4.25 to 1.00 as of the
applicable March 31, June 30, September 30 or December 31.
SECTION 6.08    Lines of Business. The Company will not, and will not permit any
of its Subsidiaries to, engage to any material extent in any business
substantially different from the businesses of the type conducted by the Company
and its Subsidiaries on the date of execution of this Agreement and businesses
reasonably related, ancillary or complementary thereto and reasonable extensions
thereof.

-58-



--------------------------------------------------------------------------------








ARTICLE VII
Events of Default
If any of the following events (each an “Event of Default”) shall occur and be
continuing:
(a)    any Borrower shall fail to pay any principal of the Loans when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b)    any Borrower shall fail to pay any interest on the Loans or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document required to be
delivered in connection with this Agreement or any other Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;
(d)    the Company shall fail to observe or perform any covenant, condition or
agreement contained in Article VI;
(e)    any Loan Party, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after written notice thereof from the Administrative Agent to the Borrower;
(f)    (i) any Loan Party or any Material Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness (other than any Swap Agreement), when and as the
same shall become due and payable, or if a grace period shall be applicable to
such payment under the agreement or instrument under which such Indebtedness was
created, beyond such applicable grace period; or (ii) the occurrence under any
Swap Agreement of an “early termination date” (or equivalent event) of such Swap
Agreement resulting from any event of default or “termination event” under such
Swap Agreement as to which any Loan Party or any Material Subsidiary is the
“defaulting party” or “affected party” (or equivalent term) and, in either
event, the termination value with respect to any such Swap Agreement owed by any
Loan Party or any Material Subsidiary as a result thereof is greater than
$200,000,000 and any Loan Party or any Material Subsidiary fails to pay such
termination value when due after applicable grace periods.
(g)    the Company or any Subsidiary shall default in the performance of any
obligation in respect of any Material Indebtedness or any “change of control”
(or equivalent term) shall occur with respect to any Material Indebtedness, in
each case, that results in such Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both, but after giving effect to any applicable
grace period) the holder or holders of such Material Indebtedness or any trustee
or agent on its or their behalf to cause such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (other than solely in Qualified Equity
Interests); provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness or as a result of a casualty
event affecting such property or assets; (ii) any “change of control” put
arising as a result of the Perrigo Acquisition in respect of any

-59-



--------------------------------------------------------------------------------








senior notes, bonds, retail bonds or other Indebtedness of Perrigo Company plc
or its subsidiaries outstanding on the Perrigo Acquisition Closing Date or (iii)
any “change of control” default arising as a result of the Perrigo Acquisition
in respect of any Indebtedness of Perrigo Company plc or its subsidiaries
outstanding on the Perrigo Acquisition Closing Date except to the extent that
such default remains unremedied for a period of thirty (30) days after the
Perrigo Acquisition Closing Date;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for sixty (60) days or an order
or decree approving or ordering any of the foregoing shall be entered;
(i)    any Loan Party or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any corporate action for the purpose of effecting any of the foregoing;
(j)    any Loan Party or any Material Subsidiary shall become generally unable,
admit in writing its inability generally or fail generally to pay its debts as
they become due;
(k)    one or more final, non-appealable judgments for the payment of money in
an aggregate amount in excess of $200,000,000 (to the extent due and payable and
not covered by insurance as to which the relevant insurance company has not
denied coverage) shall be rendered against any Loan Party, any Material
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of thirty (30) consecutive days during which execution
shall not be paid, bonded or effectively stayed;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect or in the imposition of a Lien or security interest on
any assets of the Borrower or any Subsidiary under Sections 401(a)(29) or 430(k)
of the Code or under Section 4068 of ERISA;
(m)    a Change in Control shall occur;
(n)    at any time any material provision of any Guarantee Agreement, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder (including as a result of a transaction
permitted under Section 6.03) or as a result of acts or omissions by the
Administrative Agent or any Lender or the satisfaction in full of all the
Obligations or pursuant to the provisions of Section 5.09, ceases to be in full
force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Guarantee Agreement; or any Loan Party
denies in writing that it has any further liability or obligations under any
Guarantee Agreement (other than as a result of repayment in full of the
Obligations and termination of the Commitments or pursuant to the proviso set
forth in Section 5.09), or purports in writing to revoke or rescind any
Guarantee Agreement, in each case with respect to a material provision of any
such Guarantee Agreement,

-60-



--------------------------------------------------------------------------------








then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans declared to be
due and payable, together with accrued interest thereon and all fees and other
obligations of each Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower; and in case of any event with respect to each Borrower described
in clause (h) or (i) of this Article, the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower.

ARTICLE VIII
The Administrative Agent
(a)    Each of the Lenders hereby irrevocably appoints PNC Bank as its agent and
authorizes PNC Bank to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and the Loan Parties shall not have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
(b)    The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Loan Parties or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.
(c)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or by the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification

-61-



--------------------------------------------------------------------------------








or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Loan Parties or any of their Subsidiaries that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided herein) or in the absence of its own bad faith, gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default thereof is given to the Administrative Agent by the
Company or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement or
any other Loan Document or any other agreement, instrument or document, or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
(d)    The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of the Loans that by its terms must
be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loans. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
(e)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more subagents appointed by the Administrative Agent. The
Administrative Agent and any such subagent may perform any and all of its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
(f)    (i)    The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company and (unless an Event of Default under clause (a), (b), (h) or (i) of
Article VII shall have occurred and be continuing) with the consent of the
Company (which consent

-62-



--------------------------------------------------------------------------------








of the Company shall not be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(ii)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent, and the Company in
consultation with the Lenders shall, unless an Event of Default shall have
occurred and be continuing, in which case the Required Lenders in consultation
with the Company shall, appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States; provided that, without the consent of the Company (not to be
unreasonably withheld), the Required Lenders shall not be permitted to select a
successor that is not a U.S. financial institution described in Treasury
Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch of a foreign bank
described in Treasury Regulation Section 1.1441-1(b)(2)(iv)(A). If no such
successor shall have been so appointed and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(iii)    With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, of the appointment of a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Loan Parties to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
(g)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or

-63-



--------------------------------------------------------------------------------








not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
(h)    [Reserved].
(i)    The Lenders irrevocably agree that any Guarantor shall be automatically
released from its obligations under the applicable Guarantee if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder. Upon
request by the Administrative Agent at any time, the Required Lenders (or such
greater number of Lenders as may be required by Section 9.02) will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under the applicable Guarantee pursuant to this paragraph (i). The
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such Guarantor from its obligations under the
applicable Guarantee.
(j)    Anything herein to the contrary notwithstanding, the Arrangers listed on
the cover page hereof shall not have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Administrative Agent or a Lender hereunder.
ARTICLE IX
Miscellaneous
SECTION 9.01    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to any Loan Party or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 9.01; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices

-64-



--------------------------------------------------------------------------------








and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE INFORMATION. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of such Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Company (with respect to the notice
address for the Loan Parties), and the Administrative Agent may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Company, the Administrative Agent. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Loan Party or any of their securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Loan

-65-



--------------------------------------------------------------------------------








Parties even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Each Loan Party shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of such Loan Party
unless due to such Person’s gross negligence or willful misconduct. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.
(b)    Except as otherwise set forth in this Agreement or any other Loan
Document (with respect to such Loan Document), neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the consent of the Required Lenders; provided, that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby, it being understood
that the waiver of any Default shall not constitute an increase of any
Commitment of any Lender, (ii) reduce the principal amount of the Loans or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, it being
understood that any change to the definition of “Consolidated Leverage Ratio” or
in the component definitions thereof shall not constitute a reduction in the
rate; provided that only the consent of the Required Lenders shall be necessary
to amend Section 2.12(c) or to waive any obligation of the Borrowers to pay
interest at the rate set forth therein, (iii) postpone the scheduled date of
payment of the principal amount of the Loans, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, or
extend the Availability Period, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.17(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly affected thereby, (v) change any of the
provisions of this Section, the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder without the written consent of each Lender or (vi) release
all or substantially all of the Guarantors from their obligations under any
Guarantee Agreement (other than pursuant to the proviso set forth in Section
5.09(a)), without the consent of each Lender; provided further that (1) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent, and (2) the Administrative Agent and the Company may, with
the consent of the other but without the consent of any other Person, amend,
modify or supplement this Agreement and any other Loan Document to cure any
ambiguity, typographical or technical error, defect or inconsistency.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
which does not require the consent of each affected Lender (it being understood

-66-



--------------------------------------------------------------------------------








that Loans held or deemed held by any Defaulting Lender shall be excluded for a
vote of the Lenders hereunder requiring any consent of less than all affected
Lenders).
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(a)    Each Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Arrangers and their
Affiliates, including the reasonable and documented fees, charges and
disbursements of a single counsel for the Arrangers and the Administrative Agent
(and, if necessary, one local counsel in each applicable jurisdiction and
regulatory counsel), in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the reasonable and documented fees, charges and disbursements of a
single counsel (and, if necessary, one local counsel in each applicable
jurisdiction, regulatory counsel and one additional counsel for each party in
the event of a conflict of interest), in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
(b)    Each Borrower shall indemnify the Administrative Agent, the Arrangers and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related reasonable
and documented out-of-pocket expenses, including the reasonable and documented
fees, charges and disbursements of a single counsel for the Indemnitees (and, if
necessary, one local counsel in each applicable jurisdiction and one additional
counsel for each Indemnitee in the event of a conflict of interest), incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) the Loans or the use of the
proceeds therefrom, (iii) to the extent relating to or arising from any of the
foregoing, any actual or alleged presence or release of Hazardous Materials on
or from any property owned or operated by any Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to any Loan
Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether brought by a Borrower, its
equityholders or any third party; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (A) the
bad faith, gross negligence or willful misconduct of such Indemnitee or any of
its officers, directors, employees, Affiliates or controlling Persons (such
persons, the “Related Indemnitee Parties”), (B) the material breach of this
Agreement or any other Loan Document by such Indemnitee or any of its Related
Indemnitee Parties or (C) any dispute solely among Indemnitees (other than any
dispute involving claims against the Administrative Agent and any Arranger, in
each case in its capacity as such) and not arising out of any act or omission of
the Borrowers or any of their Affiliates. In addition, such indemnity shall not,
as to any Indemnitee, be available with respect to any settlements effected
without the Company’s prior written consent.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s pro rata share (determined as of the time that the applicable

-67-



--------------------------------------------------------------------------------








unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(d)    To the extent permitted by applicable Laws, no party hereto shall assert,
and each party hereto hereby waives, any claim against any other party hereto
and any Indemnitee on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, the Loans or the use of the proceeds thereof; provided, that this
clause (d) shall in no way limit each Borrower’s indemnification obligations set
forth in this Section 9.03. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent that such damages are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.
(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor; provided, however, that an
Indemnitee shall promptly refund any amount received under this Section 9.03 to
the extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 9.03.
SECTION 9.04    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment (if any) and the Loans at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment (if any) and Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

-68-



--------------------------------------------------------------------------------








(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate outstanding amount of the Commitments and the principal balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed);
(C)     and, once the Company has become a Designated Borrower or Successor
Borrower, provided that (x) until the interpretation of the term “public” (as
referred to in Article 4.1(1) of the Capital Requirements Regulation (EU
575/2013)) has been published by the competent authority, the value of the
rights assigned or transferred is at least €100,000 (or its equivalent in
another currency) or (y) as soon as the interpretation of the term “public” has
been published by the competent authority, the Lender is not considered to be
part of the public on the basis of such interpretation.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the portion of the Loans being
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless either (x) an Event of Default pursuant to
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing at the
time of such assignment or (y) the assignment is to a Lender or its Affiliate;
provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Loans.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire, confirm its status pursuant to Section 2.16(i)
and, if applicable, deliver its scheme reference number and its jurisdiction of
tax residence pursuant to Section 2.16(h)(ii).
(v)    No Assignment to Loan Parties. No such assignment shall be made to any
Loan Party or any Loan Party’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until,

-69-



--------------------------------------------------------------------------------








in addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of the Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office in the United States a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) and interest thereon of the Loans owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Company
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or any Borrower or any
of a Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.03(c) without regard to the existence of any
participation.

-70-



--------------------------------------------------------------------------------








Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 9.02(b)(i)
that affects such Participant. Subject to subsection (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Sections 2.17 and 2.18 as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts and interest
thereon of each participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of the participation in question for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 2.14 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent or results from a
Change in Law after the sale of such participation. A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.16 as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
SECTION 9.05    Survival. All representations and warranties made hereunder and
in any other Loan Document or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default at the time of the borrowing of any
Loans, and shall continue in full force and effect as long as the Loans or any
other Obligation hereunder shall remain unpaid or unsatisfied. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

-71-



--------------------------------------------------------------------------------








SECTION 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the commitment letter dated July 8, 2015 and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or pdf shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff.
(a)    If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Borrower or any other Loan Party against any of and all the Obligations of
such Borrower or such other Loan Party now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
(b)    To the extent that any payment by or on behalf of any Borrower or any
other Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.

-72-



--------------------------------------------------------------------------------








(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York (without regard to the conflict of law principles
thereof to the extent that the application of the laws of another jurisdiction
would be required thereby).
(b)    Each Borrower and each other Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or in equity, whether in contract or in tort
or otherwise, against the Administrative Agent, any Lender or any Related Party
of the foregoing in any way related to this Agreement in any forum other than
the Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof. Each of the parties hereto hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The foregoing shall not affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Each of the Company and each Guarantor hereby appoints Mylan as its agent
for service of process with respect to any matters relating to this Agreement or
any other Loan Document. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

-73-



--------------------------------------------------------------------------------








SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested or required by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided, that to the extent practicable and permitted by
law, the Company has been notified prior to such disclosure so that the Company
may seek, at the Company’s sole expense, a protective order or other appropriate
remedy), (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) that is an Affiliate of the
Administrative Agent or a Lender to any swap or derivative transaction relating
to a Loan Party and its obligations, (g) with the consent of any Loan Party or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than a Loan Party. For purposes of
this Section, “Information” means all information received from the Company or
any Subsidiary relating to the Company or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company or any Subsidiary. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.
SECTION 9.13    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Borrower and each other Loan Party, which information includes
the name and address of each Borrower and each other Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Borrower and each other Loan Party in accordance
with the Act. Each Borrower and each other Loan Party shall, promptly following
a request by the Administrative Agent or any Lender, provide all documentation
and other information that the Administrative Agent or such Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

-74-



--------------------------------------------------------------------------------








SECTION 9.14    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, if at any time the interest rate
applicable to any Loan, together with all fees, charges and other amounts which
are treated as interest on such Loan under applicable Law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
SECTION 9.15    No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each
Borrower and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between each Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
Borrower and each other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent nor any Arranger nor
any Lender has any obligation to any Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor any Arranger nor any Lender has any obligation to disclose any of such
interests to any Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each Borrower and each other
Loan Parties hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers and the Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.
SECTION 9.16    Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including Assignment and
Assumptions, amendments or other modifications, Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the

-75-



--------------------------------------------------------------------------------








Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
SECTION 9.17    Joint and Several. Each Borrower is part of a group of
affiliated Persons, and each Borrower expects to receive substantial direct and
indirect benefits from the extension of the credit facility established pursuant
to this Agreement. In consideration of the foregoing, each Borrower hereby
irrevocably and unconditionally agrees that it is jointly and severally liable
for all of the Obligations, whether now or hereafter existing or due or to
become due. The Obligations under the Loan Documents may be enforced by the
Administrative Agent and the Lenders against any Borrower or all Borrowers or
any Loan Party or all Loan Parties in any manner or order selected by the
Administrative Agent or the Required Lenders in their sole discretion. Each
Borrower and each Loan Party hereby irrevocably waives (i) any rights of
subrogation and (ii) any rights of contribution, indemnity or reimbursement, in
each case, that it may acquire or that may arise against any other Borrower or
any other Loan Party due to any payment or performance made under this
Agreement, in each case until all Obligations shall have been fully satisfied.
SECTION 9.18    Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Article VII for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 9.08 (subject to
the terms of Section 2.17(c)), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article VII and (ii) in addition to the matters set forth in clauses (b) and (c)
of the preceding proviso and subject to Section 2.17(c), any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.
ARTICLE X
Guarantee
SECTION 10.01    Guarantee. Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent for its benefit and for the benefit of the Lender Parties, and their
permitted indorsees, transferees and assigns, the prompt and complete payment
and performance of the Obligations. Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents in respect of the
Obligations shall in no event exceed the amount which can be guaranteed by such
Guarantor under applicable Federal and state laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in Section
10.02). Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 10.01 or affecting the rights
and remedies of the Administrative Agent or any other Lender Party hereunder.
The guarantee contained in this Section 10.01 shall remain in full force and
effect until all the Obligations (other than contingent indemnification and
contingent expense reimbursement obligations) shall have been satisfied by
payment in full in cash and all Commitments terminated. Except as provided in
Section 10.12, no payment made by any of the Guarantors, any other Loan Party or
any other Person or received or collected by the Administrative Agent or any
Lender from any of

-76-



--------------------------------------------------------------------------------








the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of such Guarantor hereunder until
the Obligations are paid in full in cash. Notwithstanding any other provision of
this Article X (Guarantee) the guarantee and other obligations of any Guarantor
organized under the laws of the Netherlands expressed to be assumed in this
Article X (Guarantee) shall be deemed not to be assumed by such Guarantor
organized under the laws of the Netherlands to the extent that the same would
constitute unlawful financial assistance within the meaning of Article 2:98c of
the Dutch Civil Code or any other applicable financial assistance rules under
any relevant jurisdiction (the “Prohibition”) and the provisions of this
Agreement and the other Loan Documents shall be construed accordingly. For the
avoidance of doubt it is expressly acknowledged that the relevant Guarantors
organized under the laws of the Netherlands will continue to guarantee all such
obligations which, if included, do not constitute a violation of the
Prohibition.
SECTION 10.02    Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 10.03. The provisions of
this Section 10.02 shall in no respect limit the obligations and liabilities of
any Loan Party to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lender Parties for the
full amount guaranteed by such Guarantor hereunder.
SECTION 10.03    No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the Administrative Agent or any other Lender Party, no Guarantor shall seek to
enforce any right of subrogation in respect of any of the rights of the
Administrative Agent or any other Lender Party against any Loan Party or any
collateral security or guarantee or right of offset held by the Administrative
Agent or any other Lender Party for the payment of the Obligations, nor shall
any Guarantor seek any contribution or reimbursement from any other Loan Party
in respect of payments made by such Guarantor under this Article X, until all
amounts owing to the Administrative Agent and the other Lender Parties by the
Loan Parties on account of the Obligations are paid in full. If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time when
all of the Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the other
Lender Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine. For the avoidance of doubt, nothing in the foregoing
agreement by the Guarantor shall operate as a waiver of any subrogation rights.
SECTION 10.04    Amendments, etc., with Respect to the Obligations. To the
fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Loan Party and without notice to or further assent by any Loan
Party, any demand for payment of any of the Obligations made by the
Administrative Agent or any other Lender Party may be rescinded by the
Administrative Agent or such Lender Party and any of the Obligations continued,
and the Obligations, or the liability of any other Person upon or for any part
thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered

-77-



--------------------------------------------------------------------------------








or released by the Administrative Agent or any other Lender Party, and this
Agreement and the other Loan Documents, any other documents executed and
delivered in connection therewith, may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem reasonably advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any other Lender Party for the payment
of the Obligations may be sold, exchanged, waived, surrendered or released.
SECTION 10.05    Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Administrative Agent or any other Lender Party upon
the guarantee contained in this Article X or acceptance of the guarantee
contained in this Article X; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Article X; and all dealings between the Borrower and the Guarantors, on the one
hand, and the Administrative Agent and the other Lender Parties, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Article X. To the fullest extent
permitted by applicable law, each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
of the Guarantors with respect to the Obligations. Each Guarantor understands
and agrees that the guarantee contained in this Article X, to the fullest extent
permitted by applicable Laws, shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement or any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Lender Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower, any other Loan Party or any
other Person against the Administrative Agent or any other Lender Party, or (c)
any other circumstance whatsoever (with or without notice to or knowledge of
such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such Guarantor under the guarantee contained in
this Article X, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any other Lender Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against any Guarantor or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any other
Lender Party to make any such demand, to pursue such other rights or remedies or
to collect any payments from any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any other Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings
SECTION 10.06    Reinstatement. Subject to Section 5.09 and Section 10.12, this
Guarantee Agreement is a continuing and irrevocable guaranty of all Obligations
now or hereafter existing and shall remain in full force and effect until all
Obligations and any other amounts payable under this Guarantee Agreement are
indefeasibly paid in full in cash. Notwithstanding the foregoing, this Guarantee
Agreement shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of any Borrower or any Guarantor is made, or
any of the Lender Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Lender Parties in their discretion) to be repaid to a trustee, receiver or

-78-



--------------------------------------------------------------------------------








any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Lender Parties are in possession of or have
released this Guarantee Agreement and regardless of any prior revocation,
rescission, termination or reduction. The obligations of each Guarantor under
this paragraph shall survive termination of this Guarantee Agreement.
SECTION 10.07    Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guarantee
whether or not any Borrower or any other Person or entity is joined as a party.
SECTION 10.08    Payments. All payments by each Guarantor under this Guarantee
Agreement shall be made in the manner, at the place and in the currency for
payment required by this Agreement and the other Loan Documents. The obligations
of each Guarantor hereunder shall not be affected by any acts of any legislative
body or Governmental Authority affecting such Guarantor or any Borrower,
including but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of such
Guarantor’s or any Borrower’s property, or by economic, political, regulatory or
other events in the countries where such Guarantor or any Borrower is located.
SECTION 10.09    Subordination. Each Guarantor hereby subordinates the payment
of all obligations and indebtedness of each Borrower owing to each Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of any Borrower to such Guarantor as subrogee of the Lender Parties
or resulting from such Guarantor’s performance under this Guarantee Agreement,
to the indefeasible payment in full in cash of all Obligations; provided,
however, that the foregoing subordination shall not be given effect until such
time as the Lender Parties shall have made a request to the Company pursuant to
the second sentence of this Section 10.09. At any time any Event of Default
shall have occurred and be continuing, if the Lender Parties so request, any
such obligation or indebtedness of any Loan Party to any Guarantor shall be
enforced and performance received by such Guarantor as trustee for the Lender
Parties and the proceeds thereof shall be paid over to the Lender Parties on
account of the Obligations, but without reducing or affecting in any manner the
liability of such under this Guarantee Agreement.
SECTION 10.10    Stay of Acceleration. If acceleration of the time for payment
of any of the Obligations is stayed, in connection with any case commenced by or
against any Loan Party under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by such Guarantor immediately upon demand
by the Lender Parties.
SECTION 10.11    Condition of Borrower. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrowers and any such other
guarantor as Guarantor requires, and that none of the Lender Parties has any
duty, and Guarantor is not relying on the Lender Parties at any time, to
disclose to Guarantor any information relating to the business, operations or
financial condition of the Borrowers or any other guarantor (Guarantor waiving
any duty on the part of the Lender Parties to disclose such information and any
defense relating to the failure to provide the same).
SECTION 10.12    Releases. At such time as the Loans and the other Obligations
(other than contingent indemnification and contingent expense reimbursement
obligations) shall have been paid in full, this Agreement and all Commitments
and other obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party. The Guarantee of any Guarantor hereunder shall

-79-



--------------------------------------------------------------------------------








be released to the extent (and in the manner) expressly set forth in Section
5.09 or in the event such Guarantor ceases to be a Subsidiary in a transaction
not prohibited by the terms of this Agreement.
[Signature Pages Follow]



-80-



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
MYLAN INC., as Borrower
By:    /s/ Colleen Ostrowski      
Name: Colleen Ostrowski
Title: Senior Vice President and Treasurer





MYLAN N.V., as Guarantor
By:    /s/ Colleen Ostrowski      
Name: Colleen Ostrowski
Title: Senior Vice President and Treasurer












Mylan Inc. – Signature Page to Credit Agreement



--------------------------------------------------------------------------------










PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:    /s/ Tracy DeCock   
Name: Tracy DeCock
Title: Senior Vice President




Mylan Inc. – Signature Page to Credit Agreement



--------------------------------------------------------------------------------










THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
By:    /s/ Jaime Johnson   
Name: Jaime Johnson
Title: VP


Mylan Inc. – Signature Page to Credit Agreement



--------------------------------------------------------------------------------
















DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:    /s/ Ming K. Chu   
Name: Ming K. Chu
Title: Vice President







By:    /s/ Virginia Cosenza   
Name: Virginia Cosenza
Title: Vice President






Mylan Inc. – Signature Page to Credit Agreement



--------------------------------------------------------------------------------








DNB BANK ASA GRAND CAYMAN BRANCH, as a Lender
By:  /s/ Caroline Adams    
Name: Caroline Adams
Title: First Vice President

By: /s/ Kristie Li               
Name: Kristie Li
Title: First Vice President




Mylan Inc. – Signature Page to Credit Agreement



--------------------------------------------------------------------------------










GOLDMAN SACHS BANK USA, as a Lender
By:    /s/ Robert Ehudin   
Name: Robert Ehudin
Title: Authorized Signatory




Mylan Inc. – Signature Page to Credit Agreement

